EXHIBIT A
re:SearchTX                                                                                                                               Page 1 of 2




 Case Information

    Duval County vs. Purdue Pharma L.P., Janssen                                                          •oT 1 left          <® C)
                                                                                                                                 1 left   I
                                                                                                                                          FILE INTO   I
    Pharmaceuticals,Inc.,
    Location        Case Category
                                   Endo Health
                                         Case Type
                                                    SolutionsCase Filed Date
    Inc.,County
    Duval    et al.
                 -  Civil - Other Civil  Other Civil         6/14/2019
    District Clerk
    DC-19-178




 Parties □     25




   Type                         Name                                                          Attorneys

   Plaintiff                    Duval County    T                                            Kathryn Snapka   T



   Defendant                    Purdue Pharma L.P.

   Defendant                    Janssen Pharmaceuticals,lnc. •

   Defendant                    Endo Health Solutions Inc. •

   Defendant                    Abbvie Inc. •

   Defendant                    Purdue Pharma Inc.

   Defendant                    The Purdue Frederick Company            T



   Defendant                    Johnson & Johnson       T



   Defendant                    Endo Health Solutions Inc           T



   Defendant                    Knoll Pharmaceutical Company            T



   Defendant                    Allergan PLC    ~


   Defendant                    Allergan Finance LLC        T



   Defendant                    Watson Laboratories, Inc.           T



   Defendant                    Watson Pharma, Inc.

   Defendant                    Actavis LLC •

   Defendant                    Mallinckrodt PLC    T



   Defendant                    McKesson Corporation •

   Defendant                    Cardinal Health, Inc. •

   Defendant                    Amerisourcebergen Drug Corporation          T



   Defendant                    CVS Health Corporation          T



   Defendant                    CVS Pharmacy, Inc.      T



   Defendant                    CVS TN Distribution, L.L.C. •

   Defendant                    Walgreen Boots Alliance, Inc.

   Defendant                    Wal-Mart Stores, Inc. •

   Defendant                    Teva Pharmaceutical Industries, Ltd.




 Filings □     2
                     _Newest First  Search in Filings
                             _____.l~I--~                                  N EXPECT TO SEE MORE FILINGS?                 j "R ADD ALL I - REMOVE ALL I

                                                                                                                  File Date




https://research.txcourts.gov/CourtRecordsSearch/                                                                                             7/11/2019
re:SearchTX                                                                                                                                     Page 2 of 2



                                                                                                                       6/20/2019
    Request
    Request

    Name                                    Description                             Security           Pages   Price

    2019-06-20 Ltr requesting citation      2019-06-20 Ltr to Duval Co requesting   Does not contain   1       $0.10                               Owned
    re McKesson.pdf                         citation for McKesson.pdf               sensitive data




    Petition
                                                                                                                       File Date
                                                                                                                       6/14/2019
    Petition

    Name                                    Description                             Security           Pages   Price

    2019-6-14 - FINAL Duval County          2019-6-14 - FINAL DRAFT - Duval         Does not contain   70      $6.00                                Owned
    Petition.pdf                            County Petition.pdf                     sensitive data




  Frequently Asked Questions | Support Information
  © 2019 Tyler Technologies, Inc. | All Rights Reserved
                                                                                                                                   ••:••••
                                                                                                                                     ••= TYLER
                                                                                                                                           EMPOWERED BY
                                                                                                                                                TECHNOLOGIES
  Version: 2019.1.1.2801




https://research.txcourts.gov/CourtRecordsSearch/                                                                                                 7/11/2019
                                                                       Filed: 6/14/2019 12:29 PM
                                                                       Rachel Vela,
                                                                       District Clerk
                                                                       Duval County, Texas
                                                                       Maricella Garcia
                                              DC-19-178
                                   CAUSE NO. __________________


             COUNTY OF DUVAL,                      §          IN THE DISTRICT COURT
                                                   §
                                                   §
                     Plaintiff,                    §              OF DUVAL COUNTY
                                                   §
             VS.                                   §
                                                   §          _____JUDICIAL DISTRICT
             PURDUE PHARMA LP; PURDUE              §
             PHARMA INC; PURDUE FREDERICK          §
             COMPANY; TEVA PHARMACEUTICAL          §
             INDUSTRIES, LTD; TEVA PHARMACEUTICALS §
             USA, INC.; JANSSEN PHARMACEUTICA,     §
             INC., n/k/a JANSSEN                   §
             PHARMACEUTICALS, INC.; ENDO           §
             HEALTH SOLUTIONS, INC.;               §
             ABBOTT LABORATORIES;                  §
             KNOLL PHARMACEUTICAL                  §
             COMPANY, a wholly-owned subsidiary    §
             Of ABBOTT LABORATORIES;               §
             ALLERGEN PLC, f/k/a ACTAVIS PLC,      §
             f/k/a ALLERGEN FINANCE LLC, f/k/a     §
             ACTAVIS, INC., f/k/a WATSON           §
             LABORATORIES, INC.; ACTAVIS LLC;      §
             ACTAVIS PHARMA, INC., f/k/a           §
             WATSON PHARMA, INC.;                  §
             MALLINCKRODT PLC;                     §
             MCKESSON CORPORATION;                 §
             CARDINAL HEALTH, INC.;                §
             AMERISOURCEBERGEN                     §
             CORPORATION; CVS HEALTH;              §
             CVS PHARMACY INC.;                    §
             WALGREENS BOOTS ALLIANCE INC.         §
             a/k/a/ WALGREEN CO.; and              §
             WALMART STORES INC.                   §
                                                   §
                                 Defendants.       §               JURY DEMAND


                        PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND

             TO THE HONORABLE JUDGE OF SAID COURT:




                                                1
Copy from re:SearchTX
                    Plaintiff, the County of Duval, Texas, by and through the undersigned attorneys

             (hereinafter “Duval County” or “County”) brings this legal action against Defendants Purdue

             Pharma L.P., Purdue Pharma Inc., The Purdue Frederick Company, Johnson & Johnson, Janssen

             Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc., Ortho-

             McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc., Endo Health Solutions

             Inc., Endo Pharmaceuticals, Inc., Abbvie Inc., Knoll Pharmaceutical Company, a wholly-owned

             subsidiary of Abbvie Inc., Allergan PLC f/k/a Actavis PLC, Allergan Finance, LLC f/k/a Actavis,

             Inc. f/k/a Watson Pharmaceuticals, Inc., Watson Laboratories, Inc., Actavis LLC, Actavis Pharma,

             Inc. f/k/a Watson Pharma, Mallinckrodt PLC (the “Manufacturing Defendants”), McKesson

             Corporation, Cardinal Health, Inc., and AmerisourceBergen Drug Corporation (‘the “Distributor

             Defendants”), and CVS Health ("CVS"), Walgreens Boots Alliance, Inc. a/k/a/ Walgreen Co.

             ("Walgreens"), Wal-Mart Stores, Inc., ("Wal-Mart") (the "Retailer Defendants"), and in support

             thereof would respectfully show the Court and jury as follows:

                                         I.      DISCOVERY CONTROL PLAN

             1.     Duval County intends to conduct discovery under Level 3 of Texas Rule of Civil Procedure

             190.4 and affirmatively pleads that this suit is not governed by the expedited action process in

             Texas Rule of Civil Procedure 169 because Duval County seeks monetary relief over $100,000.

                                                 II.     INTRODUCTION

             2.     The United States is in the midst of an opioid epidemic caused by Defendants’ fraudulent

             marketing, sales, and distribution of prescription opioids (“opioids”) that has resulted in addiction,

             criminal activity, and loss of life. The opioid crisis has been described as “the AIDS epidemic of




                                                               2
Copy from re:SearchTX
             our generation, but even worse.”1 On October 26, 2017, President Donald Trump “declared a

             nationwide public health emergency to combat the opioid crisis.” 2

             3.      In 2016 alone, health care providers wrote more than 289 million prescriptions for

             opioids, enough for every adult in the United States to have more than one bottle of pills. 3

             Americans “consume 85% of all the opioids in the world” and are “the most medicated country in

             the world ….”4

             4.      Unfortunately, using opioids too often leads to addiction and overdose from opioids. In

             2014, almost 2 million Americans were addicted to opioids. 5 That same year more people died

             from drug overdoses than in any other year, and most overdose deaths involved an opioid. The

             Texas Legislature has found “that deaths resulting from the use of opioids and other controlled

             substances constitute a public health crisis.” 6 In 2015, Texas had the second highest total

             healthcare costs from opioid abuse in the nation at $1.96 billion.

             5.      In fact, accidental drug overdose deaths, of which reportedly at least two-thirds are opioid

             overdoses, are the leading cause of death for Americans under the age of 50. Accidental drug

             overdose deaths, predominantly from opioids, exceed the number of deaths cause by cars or guns.

             6.      The economic burden caused by opioid abuse in the United States is at least $78.5 billion, 7

             including lost productivity and increased social services, health insurance costs, increased criminal

             justice presence and strain on judicial resources, and substance abuse treatment and rehabilitation.


             1
               David Wright, “Christie on Opioids: “This is the AIDS Epidemic of Our Generation, but even Worse,” (Oct. 27,
             2017) http://www.cnn.com/2017/10/27/politics/chris-christie-opioid-commission-aids-cnntv/index.html.
             2
                Dan Merica, “What Trump’s Opioid Announcement Means – and Doesn’t Mean,” (Oct. 26, 2017)
             http://www.cnn.com/2017/10/26/politics/national-health-emergency-national -disaster/index.html.
             3
               Prevalence of Opioid Misuse, BupPractice (Sept. 7, 2017), https://www.buppractice.com/node/15576.
             4
               Substance Abuse and Mental Health Services Administration, National Survey on Drug Use and Health, 2014.
             5
               Id.
             6
               Opinion of the Attorney General of Texas, KP-0168 (Oct. 4, 2017), citing Act of May 26, 2017, 85th Leg., R.S., Ch.
             534, §3, 2017 Tex. Sess. Law Serv. 1467, 1468.
             7
               See CDC Foundation’s New Business Pulse Focuses on Opioid Overdose Epidemic, Centers for Disease Control
             and Prevention (Mar. 15, 2017), https://www.cdc.gov/media/releases/2017/a-315-business-pulse-opioids.html.



                                                                      3
Copy from re:SearchTX
             7.      This epidemic did not occur by chance. Defendants manufacture, promote, market,

             distribute, and/or sell prescription opioids, including but not limited to brand-name drugs like

             Oxycontin, Vicodin, Opana, Percocet, Duragesic, Ultram, Ultracet, and generics like oxycodone,

             oxymorphone, hydromorphone, hydrocodone, fentanyl, and tramadol, which are powerful

             narcotics.

             8.      Historically, opioids were considered too addictive and debilitating for treating non-cancer

             chronic pain – non-cancer pain that lasts for three months or longer – such as back pain, migraines,

             arthritis, or standard dental procedures and were used only to treat short-term acute pain or for

             palliative or end-of-life care.

             9.      By the late 1990s or early 2000s, however, the Manufacturing Defendants began a

             marketing scheme to persuade doctors and patients that opioids can and should be used

             ubiquitously and perpetually to treat moderate, non-cancer chronic pain. The Manufacturing

             Defendants spent large sums of money to promote the benefits of opioids for non-cancer, moderate

             pain while trivializing, or even denying, their risks. The Manufacturing Defendants’ promotional

             messages deviated substantially from any approved labeling of the drugs and caused prescribing

             physicians and consuming patients to underappreciate the health risks and to overestimate the

             benefits of opioids.

             10.     Contrary to the language of their drugs’ labels, Defendants’ marketing and promotional

             communications were false and misleadingly in many respects, including that they: (1)

             downplayed the serious risk of addiction; (2) promoted and exaggerated the concept of

             “pseudoaddiction,” thereby advocating that the signs of addiction should be treated with more

             opioids; (3) exaggerated the effectiveness of screening tools in preventing addiction; (4) claimed

             that opioid dependence and withdrawal are easily managed; (5) denied the risks of higher opioid




                                                              4
Copy from re:SearchTX
             dosages; (6) exaggerated the effectiveness of “abuse-deterrent” opioid formulations to prevent

             abuse and addiction.

             11.    Defendants disseminated these falsehoods through ads and/or their sales representatives

              and physicians who supported Defendants’ message. Sales representatives, working at

              Defendants’ behest, promoted highly addictive opioids through souvenirs and toys including, but

              not limited to, opioid brand-bearing stuffed plush toys, dolls, coffee cups, fanny packs, water

              bottles, notepads, pens, refrigerator magnets, clocks, letter openers, rulers, daytime planners,

              bags, puzzles, posters, hand-held calculators, clipboards, highlighters, flashlights, key chains,

              clothing, reflex mallets, and mock-ups of the United States Constitution.

             12.    Defendants also used third parties they controlled by: (1) funding, assisting, encouraging,

             and directing doctors, known as “key opinion leaders” (“KOLs”), and (2) funding, assisting,

             directing, and encouraging seemingly neutral and credible professional societies and patient

             advocacy groups (referred to hereinafter as “Front Groups”).

             13.    Defendants worked with KOLs and Front Groups to taint the sources that doctors and

             patients relied on for ostensibly “neutral” guidance, such as treatment guidelines, continuing

             medical education (“CME”) programs, medical conferences and seminars, and scientific articles.

             After their individual and concerted efforts, Defendants convinced doctors that, instead of being

             addictive and unsafe for long-term use in most circumstances, opioids were required in the

             compassionate treatment of chronic pain.

             14.    The Distributor Defendants were not standing by idly while the Manufacturing Defendants

             were peddling their opioids to physicians and consumers. Cardinal, AmerisourceBergen, and

             McKesson are three of the largest opioid distributors in the United States. The Distributor




                                                             5
Copy from re:SearchTX
             Defendants purchased opioids from the Manufacturing Defendants herein and sold them to

             pharmacies servicing consumers in Duval County.

             15.     Despite the rise in the ordering of opioids by retailers in Duval County, The Distributor

             Defendants did nothing. The Manufacturing Defendants and Distributor Defendants worked hand

             and glove to flood the U.S. and, upon information and belief, Duval County, with more opioids

             than would be consumed for therapeutic purposes. Each Defendant disregarded its legal duty to

             report suspicious opioid prescriptions, and each Defendant financially benefitted from the other

             Defendant’s (both Manufacturing and Distributor Defendants) disregarding their individual duties

             to report and stop suspicious orders.

             16.     In their roles as distributors, The Retailer Defendants joined the race to distribute opioids

             into Duval County by continuing to place orders for opioids that were destined for diversion.

             17.     In their roles as dispensers of opioids, the Retailer Defendants systematically ignored red

             flags in violation of their duties under Texas Law and filled suspicious prescriptions.

             18.     Essentially each Defendant ignored science and consumer health for profits. Defendant’s

             efforts were so successful that opioids are now the most prescribed class of drugs generating $11

             billion in revenue for drug companies in 2014 alone. Even after Defendant Purdue reached a $600

             million settlement in 2007, the settlement failed to impact what is a “$13-billion-a-year opioid

             industry.”8

             19.     Upon information and belief, as a direct and foreseeable consequence of Defendants’

             misrepresentations regarding the safety and efficacy of using opioids for chronic pain, Duval

             County has spent and continues to spend large sums combatting the public health crisis created by

             Defendants’ negligence and fraudulent marketing campaign.


             8
              R. L. Haffajee, J.D., Ph.D., M.P.H., and M. Mello, J.D., Ph.D., Drug Companies’ Liability for the Opioid Epidemic,
             N.Eng. J. Med. (Dec. 14, 2017) at 2305.



                                                                     6
Copy from re:SearchTX
             20.     For example, scores of prescriptions were written for opioids in Duval County from 2006-

             2016.9 Many overdoses, deaths, hospital admissions, and public safety offenses related to opioids

             occurred in this time period in and about Duval County. Defendants’ misconduct and efforts to

             ensure more prescription opioids than could be consumed therapeutically were available were

             natural and foreseeable causes of these events in and about Duval County.

             21.     Upon information and belief, as a direct and foreseeable consequence of Defendants’

             conduct described herein regarding prescription opioids, Duval County has committed and

             continues to commit resources to provide and pay for health care, law enforcement, social services,

             public assistance, pharmaceutical care, and other services necessary for its residents.

                         III.     RULE 47 STATEMENT OF MONETARY RELIEF SOUGHT

             22.     Pursuant to Rule 47 of the Texas Rules of Civil Procedure, the County states that, although

             the full measure of its damages is still being calculated, its damages cause by Defendants’ acts and

             omissions exceed $1,000,000, but are believed to be less than $100,000,000. Accordingly, at this

             time in this litigation, the County states that it is seeking monetary relief for an amount greater

             than $1,000,000 and less than $100,000,000, their rightful and just amount to be determined by

             the Jury.

                                            IV.     VENUE AND JURISDICTION

             23.     Venue is proper in Duval County because all or a substantial part of the events or omissions

             giving rise to this claim occurred in Duval County. Tex. Civ. Prac. & Rem. Code §15.002(a)(2).

             24.     This Court has subject-matter jurisdiction over this matter because Plaintiff’s damages are

             in excess of the minimal jurisdictional limits of this Court. Tex. Civ. Prac. & Rem. Code

             §24.007(b).


             9
                 https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html;   https://www.cdc.gov/nchs/data-visualization/drug-
             poisning-mortality.



                                                                  7
Copy from re:SearchTX
             25.     This Court has general jurisdiction over McKesson Corporation as it is a citizen of the State

             of Texas within the meaning of 28 U.S.C. § 1332(a)-(c)(1)(A)-(C) and 28 U.S.C. § 1441. On

             information and belief, this Court also has specific jurisdiction over Purdue Pharma L.P. as it is a

             Texas citizen under the continuing presumption of domicile of its Trustee, Richard Sackler. This

             Court also has specific jurisdiction over all Defendants as their activities were directed toward

             Texas, and the injuries complained of herein resulted from their activities. Guardian Royal

             Exchange Assur., Ltd. V. English China Clays, P.L.C., 815 S.W.2d 223, 227 (Tex. 1991). Each

             Defendant has a substantial connection with Texas and the requisite minimum contacts with Texas

             necessary to constitutionally permit the Court to exercise jurisdiction. See id. at 226.

                                                       V.      PARTIES

             A.      Plaintiff

             26.     This action is brought for an on behalf of Duval County, which provides a wide range of

             services on behalf of its residents, including services for families and children, public health, public

             assistance, law enforcement, and emergency care.

             B.      Defendants

             27.     PURDUE PHARMA L.P. is a limited partnership organized under the laws of Delaware

             and may be served through its registered agent for service of process, The Prentice-Hall

             Corporation System, Inc., 251 Little Falls Drive, Wilmington, DE 19808. PURDUE PHARMA

             INC. is a New York corporation with its principal place of business in Stamford, Connecticut and

             may be served through its registered agent for service of process, Corporation Service Company,

             80 State Street, Albany, NY 12207. THE PURDUE FREDERICK COMPANY is a Delaware

             corporation with its principal place of business in Stamford, Connecticut and may be served




                                                                8
Copy from re:SearchTX
             through its registered agent for service of process, The Prentice-Hall Corporation System, Inc.,

             251 Little Falls Drive, Wilmington, DE 19808 (collectively “Purdue”).

             28.    Purdue manufactures, promotes, sells, and distributes opioids in the U.S. and in Duval

             County. Purdue’s opioid drug, OxyContin, is among the most addictive and abused prescription

             drugs in the history of America.

             29.    JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its principal

             place of business in Titusville, New Jersey and may be served through its registered agent for

             service of process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, TX 75201.

             JANSSEN PHARMACEUTICALS, INC. is a wholly owned subsidiary of JOHNSON &

             JOHNSON (J&J), a New Jersey corporation with its principal place of business in New Brunswick,

             New Jersey and may be served through its registered agent for service of process, Attention: Legal

             Department, One Johnson & Johnson Plaza, New Brunswick, NJ 08933. ORTHO-MCNEIL-

             JANSSEN PHARMACEUTICALS, INC., now known as JANSSEN PHARMACEUTICALS,

             INC., is a Pennsylvania corporation with its principal place of business in Titusville, New Jersey.

             JANSSEN PHARMACEUTICA INC., now known as JANSSEN PHARMACEUTICALS, INC.,

             is a Pennsylvania corporation with its principal place of business in Titusville, New jersey. J&J is

             the only company that owns more than 10% of JANSSEN PHARMACEUTICAL’S stock and

             corresponds with the FDA regarding JANSSEN PHARMACEUTICAL’S drugs, and JANSSEN’S

             profits inure to J&J’s benefit. (collectively “Janssen”).

             30.    Janssen manufactures, promotes, sells, and distributes opioids in the U.S. and in Duval

             County.

             31.    ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal place of

             business in Malvern, Pennsylvania and may be served through its registered agent for service of




                                                               9
Copy from re:SearchTX
             process, The Corporation Trust Company, Corporation Trust Center, 1209 Orange St.,

             Wilmington, DE 19801. ENDO PHARMACEUTICALS, INC. is a wholly-owned subsidiary of

             ENDO HEALTH SOLUTIONS INC. and is a Delaware Corporation with its principal place of

             business in Malvern, Pennsylvania and may be served through its registered agent for service of

             process, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, TX 75201. (collectively

             “Endo”).

             32.    Endo develops, markets, and sells opioid drugs in the U.S. and in Duval County. Endo also

             manufactures and sells generic opioids in the U.S. and Duval County, directly and through its

             subsidiary, Qualitest Pharmaceuticals, Inc.

             33.    ABBVIE INC. (“Abbvie”) is a Delaware corporation with its principal place of business

             in North Chicago, Illinois and may be served through its registered agent for service of process,

             CT Corporation System, 208 S. LaSalle Street, Suite 814, Chicago, IL 60604. KNOLL

             PHARMACEUTICAL COMPANY (“Knoll”) has been a wholly-owned subsidiary of Abbvie

             from January 1, 2013. KNOLL PHARMACEUTICAL COMPANY is a New Jersey corporation

             with its principal place of business in Parsippany, New Jersey and may be served through its

             registered agent for service of process, CT Corporation System, 208 LaSalle Street, Suite 814,

             Chicago, IL 60604.

             34.    Knoll irresponsibly marketed narcotics, such as Vicodin, through whimsical toys and

             souvenirs and did so to boost the sales of opioids. Taking advantage of the fact that Vicodin was

             not regulated as a Schedule II controlled substance for many years and the fact that physicians and

             consumers did not fully appreciate the highly addictive nature of Vicodin, Knoll advertised

             Vicodin with tag lines such as “The Highest Potency Pain Relief You Can Still Phone In.” This

             tag line came as part and parcel of souvenirs like a “Vicodin” fanny pack and water bottle, both




                                                             10
Copy from re:SearchTX
             bearing the name of Vicodin, the opioid Knoll was promoting. This irresponsible marketing of a

             narcotic drug caused doctors and patients to believe Vicodin was safer than it really was, to the

             detriment of people in Duval County.

             35.     Abbvie began manufacturing, developing, promoting, marketing and selling the opioid

             drug, Vicodin, in the U.S. and in Duval County beginning January 1, 2013. On information and

             belief, it continues to do so at the time of filing this pleading.

             36.     ALLERGAN PLC is a public limited company incorporated in Ireland with its principal

             place of business in Dublin, Ireland. ACTAVIS PLC acquired Allergan PLC in March of 2015,

             and the combined company changed its name to Allergan PLC in January 2013. Before that,

             WATSON PHARMACEUTICALS, INC. acquired ACTAVIS, INC. in October of 2012, and the

             combined company changed its name to ALLERGAN FINANCE, LLC as of October 2013.

             ALLERGAN FINANCE, LLC, is a Nevada Corporation with its principal place of business in

             Parsippany, New Jersey and may be served through its registered agent for service of process, The

             Corporation Trust Company of Nevada, 701 S. Carson St., Suite 200, Carson City, NV 89701.

             WATSON LABORATORIES, INC. is a Nevada corporation with its principal place of business

             in Corona, California and is a wholly-owned subsidiary of Allergan PLC f/k/a Actavis, Inc., f/k/a

             Watson Pharmaceuticals, Inc. and may be served through its registered agent for service of process,

             Corporate Creations Network, Inc., 8275 South Eastern Ave., #200, Las Vegas, NV 89123.

             ACTAVIS PHARMA, INC. f/k/a Actavis, Inc. is a Delaware corporation with its principal place

             of business in New Jersey and was formerly known as WATSON PHARMA, INC. and may be

             served through its registered agent for service of process, CT Corporation System, 1999 Bryan

             Street, Suite 900, Dallas, TX 75201. ACTAVIS LLC is a Delaware limited liability company with

             its principal place of business in Parsippany, New Jersey and may be served through its registered




                                                                11
Copy from re:SearchTX
             agent for service of process, Corporate Creations network, Inc., 3411 Silverside Rd., Tatnall

             Building, Suite 104, Wilmington, DE 19810. Each of these Defendants is owned by Allergan PLC,

             which uses them to market and sell its drugs in the United States (collectively “Actavis”).

             37.    Upon information and belief, Allergan PLC exercises control over these marketing and

             sales efforts and profits from the sale of Allergan/Actavis products, which ultimately inures to its

             benefit. Actavis acquired the rights to Kadian from King Pharmaceuticals, Inc. on December 30,

             2008 and began marketing Kadian in 2009.

             38.    Actavis manufactures, promotes, sells, and distributes opioids in the U.S. and in Duval

             County.

             39.    MALLINCKRODT PLC (“Mallinckrodt”) is an Irish public limited company with its

             corporate headquarters in Staines-Upon-Thames, Surrey, United Kingdom and maintains a U.S.

             headquarters in St. Louis, Missouri. MALLINCKRODT may be served by serving it registered

             agent CT Corporation System, 120 South Central Ave., Clayton, Missouri 63105.

             40.    Mallinckrodt manufactures, promotes, sells, and/or distributes opioids nationally and in

             Texas and Duval County, including medications containing codeine, fentanyl, hydrocodone,

             morphine, and oxycodone. These opioid drugs are sold both directly by MALLINCKRODT and

             by third party drug distributors.

             41.    MCKESSON CORPORATION (“McKesson”) is a Delaware corporation with its principal

             place of business located at 6555 State Hwy 161 Irving, Texas 75039 and may be served through

             its registered agent for service of process, CSC-Lawyers Incorporating Service, 211 E. 7th Street,

             Suite 620, Austin, TX 78701. McKesson does substantial business in Texas, and upon information

             and belief, is a pharmaceutical distributor licensed to do business in Texas. McKesson distributes




                                                             12
Copy from re:SearchTX
             pharmaceuticals to retail pharmacies and institutional providers in all 50 states, including Texas

             and Duval County.

             42.    CARDINAL HEALTH, INC. (“Cardinal”) is an Ohio corporation with its principal place

             of business in Dublin, Ohio and may be served through its registered agent for service of process,

             CT Corporation System, 4400 Eastern Commons, Suite 125, Columbus, OH 43219. Cardinal does

             substantial business in Texas and, upon information and belief, Cardinal is a pharmaceutical

             distributor licensed to do business in Texas. Cardinal distributes pharmaceuticals to retail

             pharmacies and institutional providers to customers in all 50 states, including Texas and Duval

             County.

             43.    AMERISOURCEBERGEN DRUG CORPORATION (“Amerisource”) is a Delaware

             corporation with its principal place of business in Chesterbrook, Pennsylvania and may be served

             through its registered agent for service of process, The Corporation Trust Company, Corporation

             Trust Center 1209 Orange St., Wilmington, DE 19801. Amerisource does substantial business in

             Texas and, upon information and belief, Amerisource is a pharmaceutical distributor licensed to

             do business in Texas. Amerisource distributes pharmaceuticals to retail pharmacies and

             institutional providers to customers in all 50 states, including Texas and Duval County.

             44.    CVS HEALTH CORPORATION (“CVS”) is a Delaware corporation with its principal

             place of business in Rhode Island. During all relevant times, CVS Health has sold and continues

             to sell prescription opioids in close proximity to Duval County CVS Health may be served through

             its registered agent, Corporation Trust Company, 1209 Orange St., Wilmington, Delaware 19801.

             45.    CVS PHARMACY, INC. (“CVS Pharmacy”) is a Rhode Island corporation whose

             principal place of business is at the same location as CVS Health. On information and belief, CVS

             Health is the direct parent company of CVS Pharmacy. CVS Pharmacy has been registered           to




                                                             13
Copy from re:SearchTX
             do business in Virginia since at least 1996 and may be served in Texas through its registered agent

             CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

             46.    Defendant CVS TN DISTRIBUTION, L.L.C. (“CVS TN”) is Tennessee limited liability

             company whose principal place of business is at the same location as CVS Health and CVS

             Pharmacy. On information and belief, CVS Pharmacy is the sole member of CVS TN. CVS TN

             may be served through its registered agent: CT Corporation System, 300 Montvue Road,

             Knoxville, Tennessee 37919

             47.    WALGREEN BOOTS ALLIANCE, INC., a/k/a Walgreen Co. ("Walgreens”) is a

             Delaware corporation with its principal place of business in Illinois and may be served through its
                                                                                                              7th
             registered agent for service of process, The Prentice-Hall Corporation System, Inc., 211 E.

             Street, suite 620, Austin, Texas 78701. At all relevant times, Walgreens has sold and continues to

             sell prescription opioids in close proximity to Duval County.

             48.    WAL-MART STORES, INC. ("Wal-Mart") is a Delaware corporation with its principal

             place of business in Arkansas and may be served through its registered agent for service of process,

             CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. At all relevant times,

             Wal-Mart has sold and continues to sell prescription opioids at locations in close proximity to

             Duval County.

             49.    Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”) is an Israeli corporation with its

             principal place of business in Petah Tikva, Israel. Teva Pharmaceuticals USA, Inc. (“Teva USA”)

             is a wholly owned subsidiary of Teva Ltd. and is a Delaware corporation with it principal place of

             business in Pennsylvania.

                                           VI.    FACTUAL ALLEGATIONS




                                                             14
Copy from re:SearchTX
             50.    As a result of the opioid epidemic, oxycodone, hydrocodone, and fentanyl are among the

             most commonly diverted opioids in the United States. The Federal Drug Enforcement Agency’s

             National Drug Threat Assessment for 2017 reported that more than 93.7 million prescriptions for

             hydrocodone were written in 2016, totaling more than 6.2 billion hydrocodone dosage units (pills)

             dispensed or sold in the U.S. More than 60 million prescriptions for oxycodone were written in

             2016. Fentanyl was first synthesized in 1959 by Paul Janssen, of Janssen Pharmaceuticals, and

             entered the slow-release dermal patch pharmaceutical market in the 1990s. Fentanyl’s use and

             diversion continues to grow in the U.S. market, and its illicit analogues are responsible for a

             growing number of opioid-related overdoses in the U.S.

             51.    The Northern and Southern borders to the U.S. continue to be common ports of entry for

             controlled prescription drugs diverted to the U. S. market. Diversion across the U.S. borders is yet

             another way in which prescription opioids are diverted into the U.S. market and counties like Duval

             County, Texas.

             52.    This diversion of prescription opioids into the U.S. market from border countries is a loop-

             hole well known to manufacturers and distributors named in this petition. Unlimited distribution

             of opioids into border counties means that the opioid problem in the U.S. will continue, despite

             best efforts to curtail the diversion. Any decline in U.S. prescriptions is potentially meaningless

             without curtailing over-promotion and over-distribution immediately across the U.S. borders

             where countless prescription opiates enter into the U.S. undetected and available for diversion.

             Countless units of the illicit analogues of fentanyl, derived from the Janssen formula, also continue

             to arrive through the U.S. border ports and are delivered through mail carriers.

             53.    Upon information and belief, the manufacturers, distributors, mail carriers, and potentially

             the DEA through export reports, maintain data and records that can identify the levels of




                                                              15
Copy from re:SearchTX
             prescription opioids that are sent by regulated U.S. entities into border counties or delivered

             illicitly into the U.S. Failure to eliminate the flow of opioids into border cities that are then

             potentially available for diversion through re-entry is necessary to ensure that the path for diversion

             of prescription opioids is fully closed.

             54.    Currently, no regulatory agency has any responsibility to ensure that diversion is not

             occurring on the U.S. borders for the purpose of creating a market for re-entry into the U.S. and

             diversion into counties like Duval County, Texas. The control of prescription opioids that flow

             from the U.S. that are diverted into the U.S. across the border adds to the diversion of prescription

             opioids that is occurring within the U.S.

             55.    Before the 1990s, generally accepted standards of medical practice dictated that opioids

             should be used only for short-term acute pain – pain relating to recovery from major surgery or for

             cancer or palliative (end-of-life) care. Using opioids for chronic pain was discouraged or even

             prohibited because there was a lack of evidence that opioids improved patients’ ability to overcome

             pain and function. Instead the evidence demonstrated that patients developed tolerance to opioids

             over time, which increased the risk of addiction and other side effects.

             56.    Defendants dramatically changed doctors’ views regarding opioids through a well-funded

             deceptive marketing scheme. Each Defendant used direct marketing and unbranded advertising

             disseminated by seemingly independent third parties to spread false and deceptive statements

             about the risk and benefits of long-term opioid use.

             A.     Defendants Used Multiple Avenues to Disseminate Their False and Deceptive
                    Statements About Opioids.

             57.    Upon information and belief, Defendants spread their false and deceptive statements by (1)

             marketing their branded opioids directly to doctors treating patients residing in Duval County and




                                                               16
Copy from re:SearchTX
             the Duval County patients themselves and (2) deploying so-called unbiased and independent third

             parties to Duval County.

                    1. Defendants Spread and Continue to Spread Their False and Deceptive Statements
                       Through Direct Marketing of Their Branded Opioids.

             58.    Defendants’ direct marketing of opioids generally proceeded on two tracks. First, each

             Defendant conducted advertising campaigns touting the purported benefits of their branded drugs.

             For example, Defendants spent more than $14 million on medical journal advertising on opioids

             in 2011, nearly triple what they spent in 2001, including $8.3 million by Purdue, $4.9 million by

             Janssen and $1.1. million by Endo.

             59.    A number of Defendants’ branded ads deceptively portrayed the benefits of opioids for

             chronic pain. For example, Endo distributed and made available on its website, www.opana.com,

             a pamphlet promoting Opana ER with photographs depicting patients with physically demanding

             jobs like a construction worker and chef, implying that the drug would provide long-term pain

             relief and functional improvement. Purdue also ran a series of ads, called “pain vignettes,” for

             OxyContin in 2012 in medical journals. These ads featured chronic pain patients and

             recommended OxyContin for each. One ad described a “54-year-old-writer with osteoarthritis of

             the hands” and implied that OxyContin would help the writer work more effectively. Pursuant to

             a settlement agreement, Endo and Purdue agreed in late 2015 and 2016 to halt these misleading

             representations in New York, but they may continue to disseminate them in Texas.

             60.    Second, each Defendant promoted the use of opioids for chronic pain through “detailers”

             – sales representatives who visited individual doctors and medical staff in their offices – and small-

             group speaker programs. Defendants devoted massive resources to direct sales contacts with

             doctors. Defendants spent millions on detailing branded opioids to doctors, including $108 million

             by Purdue, $34 million by Janssen, $10 million by Endo, and $2 million by Actavis.




                                                              17
Copy from re:SearchTX
             61.    Defendants also identified doctors to serve, for payment, on their speakers’ bureaus and to

             attend programs with speakers and meals paid for by Defendants. These speaker programs

             provided: (1) an incentive for doctors to prescribe a particular opioid so they might be selected to

             promote the drug; (2) recognition and compensation for the doctors selected as speakers; and (3)

             an opportunity to promote the drug through the speaker to his or her peers. These speakers gave

             the false impression that they were providing unbiased and medically accurate presentations when

             they were, in fact, presenting a script prepared by Defendants. On information and belief, these

             presentations conveyed misleading information, omitted material information, and failed to correct

             Defendants’ prior misrepresentations about the risks and benefits of opioids.

             62.    Upon information and belief, Defendants employed the same marketing plans, strategies,

             and message in and around Duval County, Texas as they did nationwide. Across the

             pharmaceutical industry, “core message” development is funded and overseen on a national basis

             by corporate headquarters. This comprehensive approach ensures that Defendants’ messages are

             consistently delivered across marketing channels and in each sales territory. Defendants consider

             this high level of coordination and uniformity crucial to successfully marketing their drugs.

                    2. Defendants Used a Diverse Group of Seemingly Independent Third Parties to
                       Spread False and Deceptive Statements about the Risks and Benefits of Opioids.

             63.    Upon information and belief, Defendants also deceptively marketed opioids in and around

             Duval County through unbranded advertising, i.e., advertising that promotes opioid use generally

             but does not name a specific opioid. This advertising was ostensibly created and disseminated by

             independent third parties. By funding, directing, reviewing, editing, and distributing this

             unbranded advertising, Defendants controlled the deceptive messages disseminated by these third

             parties and acted in concert with them to falsely and misleadingly promote opioids for treating




                                                             18
Copy from re:SearchTX
             chronic pain. Unbranded advertising also avoided regulatory scrutiny because Defendants did not

             have to submit it to the FDA; therefore, it was not reviewed by the FDA.

             64.     Defendants’ deceptive unbranded marketing often contradicted their branded materials

             reviewed by the FDA. For example, Endo’s unbranded advertising contradicted its concurrent,

             branded advertising for Opana ER:
                     Pain:    Opioid Therapy                      Opana ER Advertisement
                              (Unbranded)                              (Branded)
                                                              "All patients treated with opioids
                   “People who take opioids as                require careful monitoring for signs of
                                                              abuse and addiction, since use of opioid
                   prescribed usually do not
                                                              analgesic products carries the risk of
                   become addicted.”                          addiction even under appropriate medical
                                                              use."

             65.     Defendants spoke through a small circle of doctors who, upon information and belief, were

             selected and funded by Defendants because their public positions supported using opioids to treat

             chronic pain. These doctors became known as “key opinion leaders” or “KOLs.”

             66.     Defendants paid KOLs to serve as consultants or on their advisory boards and to give talks

             or present CMEs, and their support helped these KOLs become respected industry experts. As they

             rose to prominence, these KOLs touted the benefits of opioids to treat chronic pain, repaying

             Defendants by advancing their marketing goals. KOLs’ professional reputations became

             dependent on continuing to promote a pro-opioid message, even in activities that were not directly

             funded by Defendants.

             67.     KOLs have written, consulted on, edited, and lent their names to books and articles and

             given speeches and CMEs supportive of chronic opioid therapy. Defendants created opportunities

             for KOLs to participate in research studies. Defendants suggested or chose and then cited and

             promoted favorable studies or articles by their KOLs. By contrast, Defendants did not support,




                                                             19
Copy from re:SearchTX
             acknowledge, or disseminate publications of doctors unsupportive or critical of chronic opioid

             therapy.

             68.        Defendants’ KOLs also served on committees that developed treatment guidelines that

             strongly encourage using opioids to treat chronic pain and on the boards of pro-opioid advocacy

             groups and professional societies that develop, select, and present CMEs. Defendants were able to

             direct and exert control over each of these activities through their KOLs.

             69.    Pro-opioid doctors are one of the most important avenues that Defendants used to spread

             their false and deceptive statements about the risks and benefits of long-term opioid use.

             Defendants know that doctors rely heavily and less critically on their peers for guidance, and KOLs

             provide the false appearance of unbiased and reliable support for chronic opioid therapy.

             70.    Defendants utilized many KOLs, including many of the same ones. Two of the most

             prominent are described below.

                                     (a) Key Opinion Leaders

             71.    Dr. Russel Portenoy, former Chairman of the Department of Pain Medicine and Palliative

             Care at Beth Israel Medical Center in New York, is one example of a KOL who Defendants

             identified and promoted to further their marketing campaign. Dr. Portenoy received research

             support, consulting fees, and honoraria from Endo, Janssen, and Purdue (among others), and was

             a paid consultant to Purdue.

             72.    Dr. Portenoy was instrumental in opening the door for the regular use of opioids to treat

             chronic pain. He served on the American Pain Society (“APS”) and American Academy of Pain

             Medicine (“AAPM”) Guidelines Committees, which endorsed the use of opioids to treat chronic

             pain, first in 1997 and again in 2009. He was also a member of the board of the American Pain

             Foundation (“APF”), an advocacy organization almost entirely funded by Defendants.




                                                             20
Copy from re:SearchTX
             73.     Dr. Portenoy also made frequent media appearances promoting opioids. He appeared on

             Good Morning America in 2010 to discuss using opioids long-term to treat chronic pain. On this

             widely-watched program, broadcast in Texas and across the country, Dr. Portenoy claimed:

             “Addiction, when treating pain, is distinctly uncommon. If a person does not have a history, a

             personal history, of substance abuse, and does not have a history in the family of substance abuse,

             and does not have a very major psychiatric disorder, most doctors can feel very assured that the

             person is not going to become addicted.”10

             74.     Dr. Portenoy later admitted that he “gave innumerable lectures in the late 1980s and 90s

             about addiction that weren’t true.”11 These lectures falsely claimed that less than 1% of patients

             would become addicted to opioids. According to Dr. Portenoy, because the primary goal was to

             “destigmatize” opioids, he and other doctors promoting them overstated their benefits and glossed

             over their risks. Dr. Portenoy also conceded that “[d]ata about the effectiveness of opioids does

             not exist.”12 Dr. Portenoy candidly stated, “Did I teach about pain management, specifically about

             opioid therapy, in a way that reflects misinformation? Well … I guess I did.” 13

             75.     Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical Director of

             Lifetree Clinical Research, an otherwise unknown pain clinic in Salt Lake City, Utah. Dr. Webster

             was President in 2013 and is a current board member of AAPM, a Front Group that ardently

             supports chronic opioid therapy. He is a Senior Editor of Pain Medicine, the same journal that

             published Endo special advertising supplements touting Opana ER. Dr. Webster authored

             numerous CMEs sponsored by Endo and Purdue while he was receiving significant funding from

             Defendants.


             10
                Good Morning America television broadcast, ABC News (Aug. 30, 2010).
             11
                T. Catan & E. Perez, A Pain-Drug Champion Has Second Thoughts, Wall Street Journal (Dec. 17, 2012).
             12
                Id.
             13
                Id.



                                                                   21
Copy from re:SearchTX
             76.    In 2011, Dr. Webster presented a program via webinar sponsored by Purdue titled,

             “Managing Patient’s Opioid Use: Balancing the Need and the Risk.” Dr. Webster recommended

             using risk screening tools, such as urine testing and patient agreements, as a way to prevent

             “overuse of prescriptions” and “overdose deaths,” which was available to and was, upon

             information and belief, intended to reach doctors treating Duval County residents.

             77.        Dr. Webster also was a leading proponent of the concept of “pseudoaddiction,” the notion

             that addictive behaviors should be seen not as warnings, but as indications of undertreated pain. In

             Dr. Webster’s description, the only way to differentiate the two was to increase the patient’s dose

             of opioids. As he and his co-author wrote in a book that is still available online, when faced with

             signs of aberrant behavior, increasing the dose “in most cases … should be the clinician’s first

             response.” Endo distributed this book to doctors. Years later, Dr. Webster reversed himself,

             acknowledging that “[pseudoaddiction] obviously became too much of an excuse to give patients

             more medication.”

                              (b) Front Groups

             78.    Defendants entered into arrangements with seemingly unbiased and independent patient

             and professional organizations to promote opioids for treating chronic pain. Under Defendants’

             direction and control, these “Front Groups” generated treatment guidelines, unbranded materials,

             and programs that favored chronic opioid therapy. They also assisted Defendants by responding

             to negative articles, by advocating against regulatory changes that would limit prescribing opioids

             in accordance with the scientific evidence, and by conducting outreach to vulnerable patient

             populations targeted by Defendants.

             79.    These Front Groups depended on Defendants for funding and, in some cases, for survival.

             Defendants also exercised control over programs and materials created by these groups by




                                                              22
Copy from re:SearchTX
             collaborating on, editing, and approving their content and by funding their dissemination. In doing

             so, Defendants made sure these Front Groups would generate only the messages Defendants

             wanted to distribute. Even so, the Front Groups held themselves out as independent and as serving

             the needs of their members – whether patients suffering from pain or doctors treating those

             patients.

             80.     Defendants Endo, Janssen, and Purdue utilized many Front Groups, including many of the

             same ones. Several of the most prominent are described below, but there are many others, including

             the American Pain Society (“APS”), American Geriatrics Society (“AGS”), the Federation of State

             Medical Boards (“FSMB”), American Chronic Pain Association (“ACPA”), American Society of

             Pain Education (“ASPE”), National Pain Foundation (“NPF”), and Pain and Policy Studies Group

             (“PPSG”).

                                   (i)     American Pain Foundation (“APF”)

             81.     The most prominent of Defendants’ Front Groups was APF, which received more than $10

             million in funding from opioid manufacturers from 2007 until it closed its doors in May of 2012.

             Endo alone provided more than half that funding; Purdue was next at $1.7 million.

             82.     In 2009 and 2010, more than 80% of APF’s operating budget came from pharmaceutical

             industry sources. Including industry grants for specific projects, APF received about $2.3 million

             from industry sources out of a total income of about $2.85 million in 2009; its budget for 2010

             projected receipts of roughly $2.9 million from drug companies out of total income of about $3.5

             million. By 2011, APF was entirely dependent on incoming grants from defendants Purdue, Endo,

             and others to avoid using its line of credit. As one of its board members, Russell Portenoy,

             explained, the lack of funding diversity was one of the biggest problems at APF.




                                                             23
Copy from re:SearchTX
             83.    APF issued education guides for patients, reporters, and policymakers that touted the

             benefits of opioids for chronic pain and trivialized their risks, particularly the risk of addiction.

             APF also engaged in a significant multimedia campaign – through radio, television, and the

             internet – to educate patients about their “right” to pain treatment, namely opioids. All of the

             programs and materials were available nationally and were, upon information and belief, intended

             to reach patients and consumers in Duval County.

                                    (ii.)   American Academy of Pain Medicine (“AAPM”)

             84.    The American Academy of Pain Medicine, with the assistance, prompting, involvement,

             and funding of Defendants, issued treatment guidelines and sponsored and hosted medical

             education programs essential to Defendants’ deceptive marketing of chronic opioid therapy.

             85.    AAPM received over $2.2 million in funding since 2009 from opioid manufacturers.

             AAPM maintained a corporate relations council, whose members were paid $25,000 per year, on

             top of other funding, to participate. The benefits included allowing members to present educational

             programs at off-site dinner symposia in connection with AAPM’s marquee event – its annual

             meeting held in Palm Springs, California or other resort locations. AAPM describes the annual

             event as an “exclusive venue” for offering education programs to doctors. Membership in the

             corporate relations council also allowed drug company executives and marketing staff to meet with

             AAPM executive committee members in small settings. Defendants Endo, Purdue, and Actavis

             were members of the council and presented deceptive programs to doctors who attended this

             annual event.

             86.    AAPM is viewed internally by Endo as “industry friendly” with Endo advisors and

             speakers among its active members. Endo attended AAPM conferences, funded its CMEs, and

             distributed its publications. The conferences sponsored by AAPM heavily emphasized sessions on




                                                              24
Copy from re:SearchTX
             opioids – 37 out of roughly 40 at one conference alone. AAPM’s presidents have included top

             industry-supported KOLs Perry Fine, Russel Portenoy, and Lynn Webster. Dr. Webster was even

             elected president of AAPM while under a DEA investigation. Another past AAPM president, Dr.

             Scott Fishman, stated that he would place the organization “at the forefront” of teaching that “the

             risks of addiction are … small and can be managed.”14

             87.     AAPM’s staff understood they and their industry funders were engaged in a common task.

             Defendants were able to influence AAPM through both their significant and regular funding and

             the leadership of pro-opioid KOLs within the organization.

             88.        In 1997, AAPM and the American Pain Society jointly issued a consensus statement, The

             Use of Opioids for the Treatment of Chronic Pain, which endorsed opioids to treat chronic pain

             and claimed there was a low risk that patients would become addicted to opioids. The co-author

             of the statement, Dr. Haddox, was at the time a paid speaker for Purdue. Dr. Portenoy was the sole

             consultant. The consensus statement remained on AAPM’s website until 2011 and was taken down

             from AAPM’s website only after a doctor complained, though it still lingers on the internet

             elsewhere.

             89.     AAPM and APS issued their own guidelines in 2009 (“AAPM/APS Guidelines”) and

             continued to recommend using opioids to treat chronic pain. Fourteen of the 21 panel members

             who drafted the Guidelines (including KOLs Dr. Portenoy and Dr. Perry Fine of the University of

             Utah) received support from Janssen, Endo, and Purdue. The 2009 Guidelines promote opioids as

             “safe and effective” for treating chronic pain, despite acknowledging limited evidence, and

             conclude that the risk of addiction is manageable for patients regardless of past abuse histories.

             One panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State University


             14
               Interview by Paula Moyer with Scott M. Fishman, M.D., Professor of Anesthesiology and Pain Medicine, Chief of
             the Division of Pain Medicine, Univ. of Cal., Davis (2005), http://www.mescape.org/viewarticle/500829.



                                                                   25
Copy from re:SearchTX
             and founder of the Michigan Headache & Neurological Institute, resigned from the panel because

             he was concerned the 2009 Guidelines were influenced by contributions that drug companies,

             including Defendants, made to the sponsoring organizations and committee members. These

             Guidelines have been a particularly effective channel of deception and have influenced not only

             treating physicians, but also the body of scientific evidence on opioids. The Guidelines have been

             cited 732 times in academic literature, were, upon information and belief, disseminated in and

             around Duval County during the relevant time period, are still available online, and were reprinted

             in the Journal of Pain.

             B.         Defendants Marketing Scheme Misrepresented the Risks and Benefits of Opioids.

             90.    Upon information and belief, to convince doctors treating residents in Duval County

             and Duval County patients that opioids can and should be used to treat chronic pain, Defendants

             had to convince them that long-term opioid use is both safe and effective. Knowing they could do

             so only by deceiving those doctors and patients about the risks and benefits of long-term opioid

             use, Defendants made claims that were not supported by, or were contrary to, the scientific

             evidence. Even though pronouncements by and guidance from the FDA and the CDC based on

             that evidence confirm that their claims were false and deceptive, Defendants have not corrected

             them or instructed their KOLs or Front Groups to correct them and continue to spread them today.

             C.     Defendants Falsely Trivialized or Failed to Disclose the Known Risks of Long-Term
                    Opioid Use.

             91.    To convince doctors and patients that opioids are safe, Defendants deceptively trivialized

             and failed to disclose the risks of long-term opioid use, particularly the risk of addiction, through

             a series of misrepresentations that have been conclusively debunked by the FDA and CDC. These

             misrepresentations – which are described below – reinforced each other and created the

             dangerously misleading impression that: (1) starting patients on opioids was low-risk because most




                                                              26
Copy from re:SearchTX
             patients would not become addicted and because those who were at greatest risk of addiction could

             be readily identified and managed; (2) patients who displayed signs of addiction probably were

             not addicted and, in any event, could easily be weaned from the drugs; (3) the use of higher opioid

             doses, which many patients need to sustain pain relief as they develop tolerance to the drugs, do

             not pose special risks; and (4) abuse-deterrent opioids both prevent overdose and are inherently

             less addictive. Defendants have not only failed to correct these misrepresentations, they continue

             to make them today.

             92.    First, Defendants falsely claimed the risk of addiction is low and unlikely to develop when

             opioids are prescribed, as opposed to obtained illicitly, and failed to disclose the greater risk of

             addiction with prolonged use of opioids. For example:

                            (1) Actavis’s predecessor caused a patient education brochure to be distributed in

                                2007 claiming opioid addiction is possible, but “less likely if you have never

                                had an addiction problem.” Upon information and belief, based on Actavis’s

                                acquisition of its predecessor’s marketing materials along with the rights to

                                Kadian, Actavis continued to use this brochure in 2009 and beyond;

                            (2) Purdue sponsored APF’s Treatment Options: A Guide for People Living with

                                Pain (2007), which instructed that addiction is rare and limited to extreme cases

                                of unauthorized dose escalations, obtaining duplicative opioid prescriptions

                                from multiple sources, or theft. This publication is still available online.;

                            (3) Endo sponsored a website, Painknowldge.com, which claimed in 2009 that

                                “[p]eople who take opioids as prescribed usually do not become addicted.”

                                Another Endo website, PainAction.com, stated “Did you know? Most chronic




                                                              27
Copy from re:SearchTX
                           pain patients do not become addicted to the opioid medications that are

                           prescribed for them;”

                        (4) Endo distributed a pamphlet with the Endo logo entitled Living with Someone

                           with Chronic Pain, which stated that: “Most health care providers who treat

                           people with pain agree that most people do not develop an addiction problem.”

                           A similar statement appeared on the Endo website, www.opana.com;

                        (5) Janssen reviewed, edited, approved, and distributed a patient education guide,

                           entitled Finding Relief Pain Management for Older Adults (2009), which

                           described as “myth” the claim that opioids are addictive and asserted as fact

                           that “[m]any studies show that opioids are rarely addictive, when used properly

                           for the management of chronic pain;”

                        (6) Janssen currently runs a website, Prescriberesponsibly.com (last updated July

                           2, 2015), which claims that concerns about opioid addiction are

                           “overestimated;”

                        (7) Purdue sponsored APF’s Policymaker’s Guide to Understanding Pain & Its

                           Management, which claims that less than 1% of children prescribed opioids will

                           become addicted and that pain is undertreated due to “misconceptions about

                           opioid addiction.” This publication is still available online;

                        (8) Upon information and belief, detailers for Purdue, Endo, and Janssen in and

                           around Duval County minimized or omitted any discussion with doctors of the

                           risk of addiction, misrepresented the potential for opioid abuse with purportedly

                           abuse-deterrent    formulations,    and    routinely    did      not   correct   the

                           misrepresentations noted above;




                                                         28
Copy from re:SearchTX
             93.     These claims contradict longstanding scientific evidence as the FDA and CDC have

             conclusively declared. As noted in the 2016 CDC Guideline endorsed by the FDA, there is

             “extensive evidence” of the “possible harms of opioids (including opioid use disorder [an

             alternative term for opioid addiction]).”15

             94.     The FDA further exposed the falsity of Defendants’ claims about the low risk of addiction

             when it announced changes to the labels for ER/LA opioids in 2013 and for opioids in 2016. In its

             announcements, the FDA discussed the risks related to opioid use and that instant release (“IR”)

             opioids are associated with “persistent abuse, addiction, overdose mortality, and risk of NOWS

             [neonatal opioid withdrawal syndrome, now also referred to as NAS, neonatal abstinence

             syndrome].”16

             95.        According to the FDA, because of the risks associated with long-term opioid use,

             including “the serious risk of addiction, abuse, misuse, overdose, and death,”17 opioids should be

             “reserved for pain severe enough to require opioid treatment and for which alternative treatment

             options (e.g., non-opioid analgesics or opioid combination products, as appropriate) are inadequate

             or not tolerated.”18

             96.     The warnings on Defendants’ own FDA-approved drug labels caution that opioids “expose

             users to risks of addiction, abuse and misuse, which can lead to overdose and death”19 and that

             addiction “can occur in patients appropriately prescribed” 20 opioids.




             15
                CDC Guidelines for Prescribing Opioids for Chronic Pain – United States 2016, Centers for Disease Control and
             Prevention (Mar. 18, 2016).
             16
                FDA Announcement of Enhanced Warnings for Immediate-Release Opioid Pain Medications Related to Risks of
             Misuse, Abuse, Addiction, Overdose and Death, Federal Drug Administration (Mar. 22, 2016).
             17
                Id.
             18
                Id.
             19
                See, e.g., OxyContin label and insert at OxyContin.com.
             20
                Id.



                                                                    29
Copy from re:SearchTX
             97.    Second, Defendants falsely instructed doctors and patients that signs of addiction are

             actually signs of undertreated pain and should be treated by prescribing more opioids. Defendants

             called this phenomenon “pseudoaddiction” – a term coined by Dr. David Haddox, who went to

             work for Purdue, and popularized by Dr. Russell Portenoy, a KOL for Endo, Janssen, and Purdue

             – and claimed that pseudoaddiction is substantiated by scientific evidence. For example:

                           (1) Purdue sponsored Responsible Opioid Prescribing (2007), which taught that

                               behaviors such as “requesting drugs by name,” “demanding or manipulative

                               behavior,” seeking more than one doctor to obtain opioids, and hoarding, are

                               all signs of pseudoaddiction, rather than true addiction. Responsible Opioid

                               Prescribing remains for sale online. The 2012 edition continues to teach that

                               pseudoaddiction is real;

                           (2) Janssen sponsored, funded, and edited the Let’s Talk Pain website, which in

                               2009 stated: “pseudoaddiction … refers to patient behaviors that may occur

                               when pain is under-treated … Pseudoaddiction is different from true addiction

                               because such behaviors can be resolved with effective pain management;”

                           (3) Endo sponsored a National Initiative on Pain Control (“NIPC”) CME program

                               in 2009, titled Chronic Opioid Therapy: Understanding Risk While Maximizing

                               Analgesia, which promoted pseudoaddiction by teaching that a patient’s

                               aberrant behavior was the result of untreated pain. Endo substantially controlled

                               NIPC by funding NIPC projects; developing, specifying, and reviewing

                               content; and distributing NIPC materials;

                           (4) Purdue published a pamphlet in 2011 entitled Providing Relief, Preventing

                               Abuse, which described pseudoaddiction as a concept that “emerged in the




                                                            30
Copy from re:SearchTX
                                     literature” to describe the inaccurate interpretation of [drug-seeking behaviors]

                                     in patients who have pain that has not been effectively treated;” and

                                 (5) Purdue sponsored a CME program, entitled Path of the Patient, Managing

                                     Chronic Pain in Younger Adults at Risk for Abuse. In a role play, a chronic pain

                                     patient with a history of drug abuse tells his doctor that he is taking twice as

                                     many hydrocodone pills as directed. The narrator notes that because of

                                     pseudoaddiction, the doctor should not assume the patient is addicted even if he

                                     persistently asks for a specific drug, seems desperate, hoards medicine, or

                                     “overindulges in unapproved escalating doses.” The doctor treats this patient

                                     by prescribing a high-dose, long-acting opioid.

             98.        The 2016 CDC Guideline rejects the concept of pseudoaddiction. The Guideline nowhere

             recommends that opioid dosages be increased if a patient is not experiencing pain relief. To the

             contrary, the Guideline explains that “[p]atients who do not experience clinically meaningful pain

             relief early in treatment … are unlikely to experience pain relief with longer-term use”21 and that

             physicians should “reassess pain and function within 1 month” in order to decide whether to

             “minimize risks of long-term opioid use by discontinuing opioids” because the patient is “not

             receiving a clear benefit.”22

             99.         Third, Defendants falsely instructed doctors and patients that addiction risk screening

             tools, patient contracts, urine drug screens, and similar strategies allow them to reliably identify

             and safely prescribe opioids to patients predisposed to addiction. These misrepresentations were

             especially insidious because Defendants aimed them at general practitioners and family doctors

             who lack the time and expertise to closely manage higher-risk patients. Defendants’


             21
                  CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
             22
                  Id.



                                                                      31
Copy from re:SearchTX
             misrepresentations made these doctors feel more comfortable prescribing opioids to their patients

             and patients more comfortable starting opioid therapy for chronic pain. For example:

                                 (1) Endo paid for a 2007 supplement in the Journal of Family Prac written by a

                                     doctor who became a member of Endo’s speaker’s bureau in 2010. The

                                     supplement, entitled Pain Management Dilemmas in Primary Care: Use of

                                     Opioids, emphasized the effectiveness of screening tools, claiming that patients

                                     at high risk of addiction could safely receive chronic opioid therapy using a

                                     “maximally structure approach” involving toxicology screens and pill control;

                                 (2) Purdue sponsored a 2011 webinar, Managing Patient’s Opioid Use: Balancing

                                     the Need and Risk, which claimed that screening tools, urine tests, and patient

                                     agreements prevent “overuse of prescriptions” and “overdose deaths;” and

                                 (3) As recently as 2015, Purdue has represented in scientific conferences that “bad

                                     apple” patients – and not opioids – are the source of the addiction crisis and that

                                     once those “bad apples” are identified, doctors can safely prescribe opioids

                                     without causing addiction.

             100.       Once again, the 2016 CDC Guideline confirms these representations are false. The

             Guideline notes that there are not studies assessing the effectiveness of risk mitigation strategies –

             such as screening tools, patient contracts, urine drug testing, or pill counts – widely believed by

             doctors to detect and deter outcomes related to addiction and overdose.23 As a result, the Guideline

             recognizes that doctors should not overestimate the risk screening tools for classifying patients as

             high or low risk for opioid addiction because they are insufficient to rule out the risks of long-term

             opioid therapy. 24


             23
                  CDC Guidelines for Prescribing Opioids for Chronic Pain, supra.
             24
                  Id.



                                                                      32
Copy from re:SearchTX
             101.       Fourth, to underplay the risk and impact of addiction and make doctors feel more

             comfortable starting patients on opioids, Defendants falsely claimed that opioid dependence can

             easily be addressed by tapering and that opioid withdrawal is not a problem thereby failing to

             disclose the increased difficulty of stopping opioids after long-term use.

             102.   For example, a CME sponsored by Endo, entitled Persistent Pain in the Older Adults,

             claimed that withdrawal symptoms can be avoided by tapering a patient’s opioid dose by 10%-

             20% for 10 days. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain &

             Management, which claimed that “[s]ymptoms of physical dependence can often be ameliorated

             by gradually decreasing the dose of medication during discontinuation.”

             103.   Defendants deceptively minimized the significant symptoms of opioid withdrawal, which,

             as explained in the 2016 CDC Guideline, include drug cravings, anxiety, insomnia, abdominal

             pain, vomiting, diarrhea, sweating, tremor, tachycardia (rapid heartbeat), spontaneous abortion,

             and premature labor in pregnant women and the unmasking of anxiety, depression, and addiction

             – and grossly understated the difficulty of tapering, particularly after long-term opioid use.

             104.   Yet the 2016 CDC Guideline recognizes that the duration of opioid use and the dosage of

             opioids prescribed should be limited to “minimize the need to taper opioids to prevent distressing

             or unpleasant withdrawal symptoms” because “physical dependence on opioids is an expected

             physiologic response in patients exposed to opioids for more than a few days.” The Guideline

             further states that “tapering opioids can be especially challenging after years on high dosages

             because of physical and psychological dependence” and highlights the difficulties, including the

             need to carefully identify “a taper slow enough to minimize symptoms and signs of opioid

             withdrawal” and pausing and restarting tapers depending on the patient’s response.




                                                              33
Copy from re:SearchTX
             105.       The CDC also acknowledges the lack of any “high-quality studies comparing the

             effectiveness of different tapering protocols for use when opioid dosage is reduced or opioids are

             discontinued.”25

             106.       Fifth, Defendants falsely claimed that doctors and patients could increase opioid dosages

             indefinitely without added risk and failed to disclose the greater risks to patients at higher dosages.

             The ability to escalate dosages was critical to Defendants’ efforts to market opioids for long-term

             use to treat chronic pain because, absent this misrepresentation, doctors would have abandoned

             treatment when patients built up tolerance and lower dosages did not provide pain relief. For

             example:

                              (1) Actavis’s predecessor created a patient brochure for Kadian in 2007 that stated,

                                  “Over time, your body may become tolerant of your current dose. You may

                                  require dose adjustment to get the right amount of pain relief. This is not

                                  addiction.” Upon information and belief, based on Actavis’s acquisition of its

                                  predecessor’s market materials along with the rights to Kadian, Actavis

                                  continued to use these materials in 2009 and beyond;

                              (2) Purdue sponsored APF’s Treatment Options: A Guide for People Living with

                                  Pain (2007), which claims that some patients “need” a larger dose of an opioid

                                  regardless of the dose currently prescribed. The guide stated that opioids have

                                  “no ceiling dose” and are therefore the most appropriate treatment for severe

                                  pain. This guide is still available for sale online;




             25
                  Id.



                                                                 34
Copy from re:SearchTX
                        (3) Endo sponsored a website, painknowledge.com, which claimed in 2009 that

                           opioid dosages may be increased until “you are on the right dose of medication

                           for your pain;”

                        (4) Endo distributed a pamphlet edited by a KOL entitled Understanding Your

                           Pain: Taking Oral Opioid Analgesics, which was available during the time

                           period of this Compliant on Endo’s website. In Q & A format, it asked “If I take

                           the opioid now, will it work later when I really need it?” The response is, “The

                           dose can be increased …. You won’t ‘run out’ of pain relief;”

                        (5) Janssen sponsored a patient education guide entitled Finding Relief: Pain

                           Management for Older Adults (2009), which was distributed by its sales forces.

                           This guide listed dosage limitations as “disadvantages” of other pain medicines,

                           but omitted any discussions of risks of increased opioid dosages;

                        (6) Purdue’s In the Face of Pain website promotes the notion that if a patient’s

                           doctor does not prescribe what, in the patient’s view, is a sufficient dosage of

                           opioids, he or she should find another doctor who will;

                        (7) Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its

                           Management, which taught that dosage escalations are “sometimes necessary,”

                           even unlimited ones, but did not disclose the risks from high opioid dosages.

                           This publication is still available online;

                        (8) Purdue sponsored a CME, entitled Overview of Management Options, that is

                           still available for CME credit. The CME was edited by a KOL and taught that

                           NSAIDs and other drugs, but not opioids, are unsafe at high dosages; and




                                                         35
Copy from re:SearchTX
                            (9) Purdue presented a 2015 paper at the College on the Problems of Drug

                                Dependence, the “oldest and largest organization in the US dedicated to

                                advancing a scientific approach to substance use and addictive disorders,”

                                challenging the correlation between opioid dosage and overdose.

             107.   These claims conflict with the scientific evidence, as confirmed by the FDA and CDC. As

             the CDC explains in its 2016 Guideline, the “[b]enefits of high-dose opioids for chronic pain are

             not established” while the “risks for serious harms related to opioid therapy increase at higher

             opioid dosage.”

             108.   More specifically, the CDC explains that “there is now an established body of scientific

             evidence showing that overdose risk is increased at higher opioid dosages.” Similarly, there is an

             “increased risk for opioid use disorder, respiratory depression, and death at higher doses.” That is

             why the CDC advises doctors to avoid increasing dosages above 90 morphine milligram

             equivalents per day.

             109.   The 2016 CDC Guideline reinforces earlier findings announced by the FDA. In 2013, the

             FDA acknowledged that available data suggested that increasing the opioid dosage likewise

             increased with certain advertisements. For example, the FDA noted that studies suggest a positive

             association between high-dose opioid use and overdoses.

             110.   Finally, Defendants’ deceptive marketing of the so-called abuse-deterrent properties of

             some of their opioids created false impressions that these opioids can curb addiction and abuse.

             111.   More specifically, Defendants made misleading claims about the ability of their so-called

             abuse-deterrent opioid formulations to deter addiction and overdose. For example, Endo’s

             advertisements for the 2012 reformulation of Opana ER claimed that it was designed to be crush

             resistant in a way that suggested it was more difficult to misuse the product. This claim was false.




                                                             36
Copy from re:SearchTX
             112.       The FDA warned in a 2013 letter that there was no evidence Endo’s design would provide

             a reduction in oral, intranasal or intravenous use. 26 Moreover, Endo’s own studies, which it failed

             to disclose, showed that Opana ER could still be ground and chewed.

             113.       In a 2016 settlement with the State of New York, Endo agreed not to make statements in

             New York that Opana ER was designed to be or is crush resistant. The State found those statements

             false and deceptive because there was no difference in the ability to extract the narcotic from Opana

             ER.

             114.       Similarly, the 2016 CDC Guideline states that no studies support the notion that “abuse-

             deterrent technologies [are] a risk mitigation strategy for deterring or preventing abuse,” noting

             that the technologies – even when they work – “do not prevent opioid abuse through oral intake,

             the most common route of opioid abuse, and can still be abused by non-oral routes.”

             115.       These numerous, long-standing misrepresentations of the risks of long-term opioid use

             spread by Defendants successfully convinced doctors and patients to discount these risks.

             D.         Defendants Grossly Overstated the Benefits of Chronic Opioid Therapy.

             116.       To convince doctors and patients that opioids should be used to treat chronic pain,

             Defendants had to persuade them that there was a significant benefit to long-term opioid use. But,

             as the 2016 CDC Guideline makes clear, there is “insufficient evidence to determine the long-term

             benefits of opioid therapy for chronic pain.”

             117.       In fact, the CDC found no evidence showing “a long-term benefit of opioids in pain and

             function versus no opioids for chronic pain with outcomes examined at least 1 year later (with

             most placebo-controlled randomized trials … 6 weeks in duration)” and that other treatments were




             26
                  See FDA Statement: Original Opana ER Relisting Determination (May 10, 2013).



                                                                    37
Copy from re:SearchTX
             more or equally beneficial and less harmful than long-term opioid use. The FDA, too, has

             recognized the lack of evidence to support long-term opioid use.

             118.    In 2013, the FDA stated that it was unaware of any studies demonstrating the safety and

             efficacy of opioids for long-term use. 27 Despite this lack of studies, Defendants falsely and

             misleadingly touted the benefits of long-term use and suggested that these benefits were supported

             by scientific evidence. Not only have Defendants failed to correct these false and deceptive claims,

             they continue to make them today. For example:

                              (1) Actavis distributed an advertisement that claimed the use of Kadian to treat

                                  chronic pain would allow patients to return to work, relieve “stress on your body

                                  and your mental health,” and help patients enjoy their lives;

                              (2) Endo distributed advertisements that claimed that the use of Opana ER for

                                  chronic pain would allow patients to perform demanding tasks like construction

                                  work or work as a chef and portrayed seemingly healthy, unimpaired subjects;

                              (3) Janssen sponsored and edited a patient education guide entitled Finding Relief:

                                  Pain Management for Older Adults (2009), which states as “a fact” that opioids

                                  may make it easier for people to live “normally.” The guide lists expected

                                  functional improvements from opioid use, including sleeping through the night,

                                  returning to work, recreation, sex, walking, and climbing stairs;

                              (4) Purdue ran a series of advertisements for OxyContin in 2012 in medical journals

                                  entitled “pain vignettes,” which were case studies featuring patients with pain

                                  conditions persisting over several months and recommending OxyContin for

                                  them. The ads implied that OxyContin improves patients’ function;


             27
               Letter from Janet Woodcock, M.D, Dir., Ctr. For Drug Eval. & Res., to Andrew Kolodny, M.D., President,
             Physicians for Responsible Opioid Prescribing, Re: Docket No. FDA-2012-P-0818 (Sept. 10, 2013).



                                                                   38
Copy from re:SearchTX
                        (5) Responsible Opioid Prescribing (2007), sponsored and distributed by Endo and

                           Purdue, taught that relief of pain by opioids, by itself, improved patients’

                           function. The book remains for sale online;

                        (6) Purdue sponsored APF’s Treatment Options: A Guide for People Living with

                           Pain (2007), which counseled patients that opioids “give [pain patients] a

                           quality of life we deserve.” The guide was available online until APF shut its

                           doors in 2012.;

                        (7) Endo’s NIPC website, painknowledge.com, claimed in 2009 that, with opioids,

                           “your level of function should improve; you may find you are now able to

                           participate in activities of daily living, such as work and hobbies, that you were

                           not able to enjoy when your pain was worse.” Elsewhere, the website touted

                           improved quality of life as well as “improved function” as benefits of opioid

                           therapy. The grant request that Endo approved for this project specifically

                           indicated NIPC’s intent to make misleading claims about function, and Endo

                           closely tracked visits to the site;

                        (8) Endo was the sole sponsor, through NIPC, of a series of CMEs titled Persistent

                           Pain in the Older Patient, which claimed that chronic opioid therapy has been

                           “shown to reduce pain and improve depressive symptoms and cognitive

                           functioning.” The CME was disseminated via webcast;

                        (9) Janssen sponsored, funded, and edited a website, Let’s Talk Pain in the Older

                           Patient, which claimed that chronic opioid therapy has been “shown to reduce

                           pain and improve depressive symptoms and cognitive functioning.” This video

                           is still available today on YouTube;




                                                          39
Copy from re:SearchTX
                             (10) Purdue sponsored the development and distribution of APF’s A Policymaker’s

                                    Guide to Understanding Pain & its Management, which claimed that “multiple

                                    clinical studies” have shown that opioids are effective in improving daily

                                    function, psychological health, and health-related quality of life for chronic

                                    pain patients.” The Policymaker’s Guide was originally published in 2011 and

                                    is still available online today; and

                             (11) Purdue’s, Endo’s, and Janssen’s sales representatives have conveyed and

                                    continue to convey the message that opioids will improve patient function.

             119.    These claims find no support in the scientific literature. Most recently, the 2016 CDC

             Guideline, approved by the FDA, concluded, “There is no good evidence that opioids improve

             pain or function with long-term use” and “complete relief of pain is unlikely.” The CDC reinforced

             this conclusion throughout its 2016 Guideline by stating that: (a) no evidence shows a long-term

             benefit of opioids in pain and function versus no opioids for chronic pain with outcomes at least 1

             year later; (b) although opioids can reduce pain during short-term use, the clinical evidence review

             found insufficient evidence to determine whether pain relief is sustained and whether function or

             quality of life improves with long-term opioid therapy; and (c) evidence is limited or insufficient

             for improved pain or function with long-term use of opioids for severe chronic pain conditions for

             which opioids are commonly prescribed, such as low back pain, headache, and fibromyalgia.

             120.    The CDC also noted that the risks of addiction and death “can cause distress and inability

             to fulfill major role obligations.” As a matter of common sense and medical evidence, drugs that

             can kill patients or commit them to a life of addiction or recovery do not improve their function

             and quality of life.




                                                                 40
Copy from re:SearchTX
             121.    The 2016 CDC Guideline was not the first time a federal agency repudiated Defendants’

             claims that opioids improved function and quality of life. In 2010, the FDA warned Actavis that

             “[w]e are not aware of substantial evidence or substantial clinical experience demonstrating that

             the magnitude of the effect of the drug [Kadian] has in alleviating pain, taken together with any

             drug-related side effects patients may experience … results in any overall positive impact on a

             patient’s work, physical and mental functioning, daily activities, or enjoyment of life.” 28

             122.    Defendants also falsely emphasized or exaggerated the risks of competing products like

             NSAIDs so that doctors and patients would look to opioids first for treating chronic pain. Once

             again, Defendants’ misrepresentations contravene pronouncements by and guidance from the FDA

             and CDC based on the scientific evidence.

             123.    Consequently, the FDA changed the labels for ER/LA opioids in 2013 and IR opioids in

             2016 to state that opioids should be used only as a last resort when alternative treatments like non-

             opioid drugs are inadequate. And the 2016 CDC Guideline states that NSAIDs, not opioids, should

             be the first-line treatment for chronic pain, particularly arthritis and lower back pain.

             124.    In addition, Purdue misleadingly promoted OxyContin as unique among opioids in

             providing 12 continuous hours of pain relief with one dose. In fact, OxyContin does not last for 12

             hours – a fact that Purdue has known at all times relevant to this action.

             125.    According to Purdue’s own research, OxyContin wears off in under six hours in one quarter

             of patients and in under 10 hours in more than half. The reason is that OxyContin tablets release

             approximately 40% of their active medicine immediately, after which release tapers. Although the




             28
                Warning letter from Thomas Abrams, Dir., FDA Div. of Mktg., Adver., & Comm’s, to Doug Boothe, CEO,
             Actavis LLC (Feb. 18, 2010),
             http://www.fda.gov/Drugs/GuidanceComplianceRegulatoryinformation/EnforcementActivitiesbyFDA/WarningLett
             erandNoticeofviolationLetterstoPharmaceuticalCompanies/ucm259240.html.



                                                               41
Copy from re:SearchTX
             patient experiences a powerful initial response, there is little or no pain relief at the end of the

             dosing period because less medicine is released.

             126.     This phenomenon is known as “end of dose” failure, and the FDA found in 2008 that a

             substantial number of chronic pain patients taking OxyContin experience it.

             127.     This “end of dose” failure not only renders Purdue’s promise of 12 hours of relief false and

             deceptive, it also makes OxyContin more dangerous because the declining pain relief patients

             experience toward the end of each dosing period drives them to take more OxyContin before the

             next dosing period begins, quickly increasing the amount of drug they are taking and spurring

             growing dependence.

             128.     Purdue’s competitors were aware of this problem. For example, Endo ran advertisements

             for Opana ER referring to “real” 12-hour dosing. Nevertheless, Purdue falsely promoted

             OxyContin as if it were effective for a full 12 hours. Upon information and belief, Purdue’s sales

             representatives continue to tell doctors in and around Duval County that OxyContin lasts a full 12

             hours.

             E.       Defendants also Engaged in Other Unlawful, Unfair, and Fraudulent Misconduct.

             129.     Defendants herein participated in illicit and unlawful prescribing of opioids. For example,

             Purdue did not report illegal prescribing of OxyContin until years after law enforcement shut down

             a Los Angeles clinic that prescribed more than 1.1 million OxyContin tablets. In doing so, Purdue

             protected its own profits at the expense of public health and safety.

             130.     The State of New York found that Endo failed to require sales representatives to report

             signs of addiction, diversion, and inappropriate prescribing; paid bonuses to sales representatives

             for detailing prescribers who were subsequently arrested or convicted for illegal prescribing; and




                                                               42
Copy from re:SearchTX
             failed to prevent sales representative from visiting prescribers whose suspicious conduct had

             caused them to be place on a no-call list.

             F.     Defendants Targeted Susceptible Prescribers and Vulnerable Patient Populations.

             131.   As part of their deceptive marketing scheme, Defendants identified and targeted

             susceptible prescribers and vulnerable patient populations in the U.S. and, upon information and

             belief, in and around Duval County. For example, Defendants focused their deceptive marketing

             on primary care doctors, who were more likely to treat chronic pain patients and prescribe opioids,

             but were less likely to be educated about treating pain and the risks and benefits of opioids.

             132.   Defendants also targeted vulnerable patient populations like the elderly and veterans who

             tend to suffer from chronic pain. Defendants targeted these vulnerable patients even though their

             risks of long-term opioid use were significantly greater.

             133.   For example, the 2016 CDC Guideline observes that existing evidence shows that elderly

             patients taking opioids suffer from elevated fall and fracture risks, greater risk of hospitalization,

             and increased vulnerability to adverse drug effects and interactions. The Guideline therefore

             concludes that there are “special risks of long-term opioid use for elderly patients” and

             recommends that doctors use “additional caution and increased monitoring” to minimize the risks

             of opioid use in elderly patient.”

             134.   The same is true for veterans, who are more likely to use anti-anxiety drugs

             (benzodiazepines) for post-traumatic stress disorder, which interact dangerously with opioids.

             G.     Although Defendants Knew that their Marketing of Opioids was False and Deceptive,
                    and they Fraudulently Concealed their Misconduct.

             135.   Defendants, both individually and collectively, made, promoted, and profited from their

             misrepresentations about the risks and benefits of opioids for chronic pain even though they knew

             their misrepresentations were false and deceptive. The history of opioids, as well as research and




                                                              43
Copy from re:SearchTX
             clinical experience over the last 20 years, established that opioids were highly addictive and

             responsible for a long list of very serious adverse outcomes.

             136.    Not only did the FDA and other regulators warn Defendants, but Defendants had access to

             scientific studies, detailed prescription data, and reports of adverse events, including reports of

             addiction, hospitalization, and deaths – all of which made clear the harms from long-term opioid

             use, including the suffering from addiction, overdoses, and death in alarming numbers in patients

             using opioids.

             137.    More recently, the FDA and CDC have issued pronouncements based on the medical

             evidence that conclusively expose the known falsity of Defendants’ misrepresentations, and Endo

             and Purdue have recently entered agreements prohibiting them from making some of the same

             misrepresentations described herein in New York.

             138.    Specifically, three current and former executives from Purdue plead guilty in 2007 to

             criminal charges that they misled regulators, doctors, and patients about OxyContin’s risk of

             addiction. 29    In pleading guilty to misbranding charges, Purdue admitted it had fraudulently

             marketed OxyContin as a drug less-prone to addiction and as having fewer side effects than other

             opioids. 30 In reality, unlike other opioids, OxyContin contained pure oxycodone without any other

             ingredients, which made it a powerful narcotic despite its time-release design that Purdue touted

             as ameliorating its addictive potential. 31

             139.    Moreover, Defendants took steps to avoid detection of and to fraudulently conceal their

             deceptive marketing and unlawful, unfair, and fraudulent conduct. For example, Defendants




             29
                See Barry Meier, “In Guilty Plea, OxyContin Maker to Pay $600 Million,” (May 10, 2007),
             http://www.nytimes.com/2007/05/10/business/11drug-web.html.
             30
                See Id.
             31
                See Id.



                                                                   44
Copy from re:SearchTX
             disguised their own role in the deceptive marketing of chronic opioid therapy by funding and

             working through third parties like Front Groups and KOLs.

             140.   Finally, Defendants manipulated their promotional materials and the scientific literature to

             make it appear that these items were accurate, truthful, and supported by objective evidence when

             they were not.

             141.   Thus, Defendants successfully concealed from the medical community and patients facts

             sufficient to arouse suspicion of the claims Duval County now asserts. Duval County did not know

             of the existence or scope of Defendants’ industry-wide fraud and could not have acquired such

             knowledge earlier through the exercise of reasonable diligence.

             H.     Retailer Defendants Ignored Red Flags, Systematically Filling Invalid and
                    Inappropriate Prescriptions

             142.   The Texas State Board of Pharmacy and Texas Controlled Substances Act have provided

             extensive guidance to pharmacies concerning their duties to the public. The guidance advises

             pharmacies how to identify suspicious orders and other evidence of diversion.

             143.   Specifically, the Texas State Board of Pharmacy has identified several types of “ red flags”

             which, when presented to a pharmacist, may never be filled by the overseeing pharmacist. 32 These

             unresolvable red flags include but are not exclusive to:

             144.   Multiple prescriptions presented by the same practitioner to patients form the same address,

             prescribing the same controlled substances in each presented prescription; A high volume of

             patients presenting prescriptions and paying with cash; A prescription presented to by a customer




             32
                Texas State Board of Pharmacy, "'Red Flags' Checklist for Pharmacies You Might Be A Pill
             Mill If," February 2018.
             https://www.pharmacy.texas.gov/files_pdf/You_might_be_a_pill_mill_if.pdf



                                                             45
Copy from re:SearchTX
             who has traveled significant and unreasonable distances from their home to see a doctor and/or to

             fill the prescription at the pharmacy.

             145.   When a pharmacist identifies any such red flags of diversion, the pharmacist must not fill

             the prescription. Filling a prescription without resolving such red flags is a violation of a

             pharmacist’s legal duty and corresponding responsibility not to fill a prescription outside the usual

             course of practice and for other than a legitimate medical purpose. Under Texas law, “a pharmacist

             may not dispense a prescription drug if the pharmacist knows or should know that the prescription

             was issued without a valid practitioner-patient relationship.” See Texas Occ. Code, § 562.056(a).

             146.   Texas law requires that, before dispensing a prescription, a pharmacist must use her own

             sound professional judgment and discretion to determine that the prescription is a valid

             prescription.” Texas Occ. Code, § 562.056(a). Texas law requires “[t]o be a valid prescription, a

             prescription must be issued for a legitimate medical purpose by a practitioner acting in the usual

             course of the practitioner ’s professional practice.” Texas Occ. Code, § 562.056(a-1). Further,

             “[t]he responsibility for the proper prescribing and dispensing of prescription drugs is on the

             prescribing practitioner, but a corresponding responsibility rests with the pharmacist who fills the

             prescription.” Texas Occ. Code, § 562.056(a-1).

             147.   This responsibility to ensure prescriptions are filled only for a valid medical purpose rests

             with the pharmacy, but, “[a] pharmacy shall ensure that its agents and employees, before

             dispensing a prescription, determine in the exercise of sound professional judgment that the

             prescription is a valid prescription.” Texas Occ. Code, § 562.112(a). See also Texas Admin. Code

             § 291.34(b)(1)(D). The Texas Administrative Code imparts further duties upon pharmacists acting

             in the course of professional practice, including:




                                                              46
Copy from re:SearchTX
                            (1)     Each pharmacist while on duty shall be responsible for the security

                    of the prescription department, including provisions for effective control against

                    theft or diversion of prescription drugs, and records for such drugs. Texas Admin.

                    Code § 291.33(2)(a).

                            (2)     A pharmacist shall exercise sound professional judgment with

                    respect to the accuracy and authenticity of any prescription drug order dispensed.

                    If the pharmacist questions the accuracy or authenticity of a prescription drug order,

                    the pharmacist shall verify the order with the practitioner prior to dispensing. Texas

                    Admin. Code § 291.29(a)

                            (3)     A pharmacist shall make every reasonable effort to ensure that any

                    prescription drug order, regardless of the means of transmission, has been issued

                    for a legitimate medical purpose by a practitioner in the course of medical practice.

                    A pharmacist shall not dispense a prescription drug if the pharmacist knows or

                    should have known that the order for such drug was issued without a valid pre-

                    existing patient-practitioner relationship as defined by the Texas Medical Board in

                    22 Texas Administrative Code (TAC) §190.8 (relating to Violation Guidelines) or

                    without a valid prescription drug order. Texas Admin. Code § 291.29(b).

             148.   If a pharmacist has reasons to suspect that a prescription was authorized solely based on

             the results of a questionnaire and/or in the absence of a documented patient evaluation including a

             physical examination, the pharmacist shall ascertain if that practitioner's standard of practice

             allows that practitioner to authorize a prescription under such circumstances. Reasons to suspect

             that a prescription may have been authorized in the absence of a valid patient-practitioner

             relationship or in violation of the practitioner's standard of practice include:




                                                               47
Copy from re:SearchTX
                        (1) the number of prescriptions authorized on a daily basis by the

                           practitioner;

                        (2) a disproportionate number of patients of the practitioner receive

                           controlled substances;

                        (3) the manner in which the prescriptions are authorized by the

                           practitioner or received by the pharmacy;

                        (4) the geographical distance between the practitioner and the patient or

                           between the pharmacy and the patient;

                        (5) knowledge by the pharmacist that the prescription was issued solely

                           based on answers to a questionnaire;

                        (6) knowledge by the pharmacist that the pharmacy he/she works for

                           directly or indirectly participates in or is otherwise associated with an

                           Internet site that markets prescription drugs to the public without

                           requiring the patient to provide a valid prescription order from the

                           patients practitioner; or

                        (7) knowledge by the pharmacist that the patient has exhibited doctor-

                           shopping or pharmacy-shopping tendencies. Texas Admin. Code §

                           291.29(c).

                        (8) A pharmacist shall ensure that prescription drug orders for the

                           treatment of chronic pain have been issued in accordance with the

                           guidelines set forth by the Texas Medical Board in 22 TAC §170.3

                           (relating to Guidelines), prior to dispensing or delivering such

                           prescriptions. Texas Admin. Code § 291.29(d).




                                                         48
Copy from re:SearchTX
             149.   A prescription drug order may not be dispensed or delivered if issued by a practitioner

             practicing at a pain management clinic that is not in compliance with the rules of the Texas Medical

             Board in 22 TAC §§195.1 - 195.4 (relating to Pain Management Clinics). A prescription drug

             order from a practitioner practicing at a certified pain management clinic is not automatically valid

             and does not negate a pharmacist's responsibility to determine that the prescription is valid and has

             been issued for a legitimate or appropriate medical purpose. Texas Admin. Code § 291.29(e).

             150.   Prior to dispensing a prescription, pharmacists shall determine, in the exercise of sound

             professional judgment, that the prescription is a valid prescription. A pharmacist may not dispense

             a prescription drug unless the pharmacist complies with the requirements of §562.056 and

             §562.112 of the Act, and §291.29 of this title (relating to Professional Responsibility of

             Pharmacists). Texas Admin. Code § 291.34(b)(1)(B).

             151.   Inherently, a prescription presenting a red flag of diversion cannot be a valid prescription.

             Thus, a pharmacy in Texas has a legal duty to identify red flags of diversion, and to refuse to fill

             any prescription presenting any such red flags. The Texas Board of Pharmacy has identified many

             categories of red flags in its history of issuing binding Pharmacy Board Orders and Opinions.

             Additional categories of suspicious orders and red flags include: (1) prescriptions written by a

             doctor who writes significantly more prescriptions (or in larger quantities or higher doses) for

             controlled substances compared to other practitioners in the area; (2) prescriptions which should

             last for a month in legitimate use, but are being refilled on a shorter basis; (3) prescriptions for

             antagonistic drugs, such as depressants and stimulants, at the same time; (4) prescriptions that look

             “too good” or where the prescriber’s handwriting is too legible as compared to most written

             prescriptions; (5) prescriptions with quantities or doses that differ from usual medical usage; (6)

             prescriptions that do not comply with standard abbreviations and/or contain no abbreviations; (7)




                                                              49
Copy from re:SearchTX
             photocopied prescriptions; or (8) prescriptions containing different handwriting. These attributes

             are not difficult to detect and should reasonably be recognizable by pharmacies.

             152.   Other signs of diversion can be observed through data that is gathered, consolidated, and

             analyzed directly by Retailer Defendants. That data allows national retail pharmacies to observe

             patterns or instances of dispensing that are potentially suspicious, of oversupply in particular stores

             or geographic areas, or of prescribers or facilities that seem to engage in improper prescribing.

             Indeed, this data is sufficiently valuable in identifying “high prescribers” for purposes of marketing

             efforts, that companies such as IMS Health, Dendrite, Verispan, and Wolters Kluwer, referred to

             as “information distribution companies,” “health information organizations” or “data vendors”

             purchase prescription records from pharmacies.         The majority of pharmacies sell these records.

             150.   All Texas pharmacies are required to report. More specifically, in all situations where a

             pharmacy finds evidence of prescription diversion, the local Board of Pharmacy and DEA must be

             contacted. Retailer Defendants herein failed to properly report all evidence of diversion, thereby

             causing improper and invalid opioid distribution and related damages to Plaintiff.

             H.     By Increasing Opioid Prescriptions and Use Defendants’ Deceptive Marketing
                    Scheme has fueled the Opioid Epidemic and Devastated Duval County And its
                    Communities.

             151.   Defendants’ misrepresentations deceived doctors and patients about the risks and benefits

             of long-term opioid use. Studies reveal that many doctors and patients are unaware of or do not

             understand the risks or benefits of opioids. Indeed, patients often report that they were not warned

             they might become addicted to opioids prescribed to them. As reported in January 2016, a 2015




                                                               50
Copy from re:SearchTX
             survey of more than 1,000 opioid patients found that 4 out of 10 were not told opioids were

             potentially addictive.33

             152.    Upon information and belief, Defendants’ deceptive marketing scheme caused and

             continues to cause doctors in and around Duval County to prescribe opioids for chronic pain

             conditions such as back pain, headaches, arthritis, and fibromyalgia. Absent Defendants’ deceptive

             marketing scheme, these doctors would not have been able to over prescribe opioids or become

             embroiled in pill mills that negatively impacted residents of Duval County.

             153.       For example, upon information and belief, Defendants’ deceptive marketing scheme

             allowed doctors located in or near Duval County, Texas to promote, overprescribe, and financially

             benefit from prescribing opioids. Indeed, some doctors “knowingly or intentionally manufactured,

             distributed, dispensed, or possessed with the intent to manufacture, distribute, or dispense a

             controlled substance, including opioids such as OxyContin, Hydrocodone, Vicodin, or Fentanyl in

             violation of the Texas Controlled Substances Act in Tex. Health & Safety Code § 481.001 et seq.

             154.    If the manufacturing and distributing Defendants were not over-supplying opioids, then

             physicians could not devise schemes to prescribe opioids without a legitimate purpose as a means

             to flood the open market with opioids, such as OxyContin, Hydrocodone, Vicodin, and Fentanyl.

             155.    While Defendants may claim they were authorized to distribute and/or promote the amount

             of annual prescription opioids sold, they know in truth that several Defendants have successfully

             used their organized money and influence to render enforcement agencies virtually powerless to

             interrupt the over-supply of prescription opioid drugs.




             33
                Hazelden Betty Ford Foundation, Missed Questions, Missed Opportunities. (Jan. 27, 2016), available at
             http://www.hazeldenbettyford.org/about-us/news-and-media/pressrelease/doctors-missing-questions-that-could-
             prevent-opioid-addiction.



                                                                   51
Copy from re:SearchTX
             156.    Defendants’ deceptive marketing scheme also caused and continues to cause patients to

             purchase and use opioids for their chronic pain believing they are safe and effective. Absent

             Defendants’ deceptive marketing scheme, fewer patients would be using opioids long-term to treat

             chronic pain, and those patients using opioids would be using less of them.

             157.    Defendants’ deceptive marketing has caused and continues to cause the prescribing and

             use of opioids to explode. Indeed, this dramatic increase in opioid prescriptions and use

             corresponds with the dramatic increase in Defendants’ spending on their deceptive marketing

             scheme. Defendants’ spending on opioid marketing totaled approximately $91 million in 2000. By

             2011, that spending had tripled to $288 million.

             158.    The escalating number of opioid prescriptions written by doctors who were deceived by

             Defendants’ deceptive marketing scheme is the cause of a correspondingly dramatic increase in

             opioid addiction, overdoses, or death through the U.S. and Duval County.

             159.    Scientific evidence demonstrates a strong correlation between opioid prescriptions and

             becoming addicted to opioids. In a 2016 report, the CDC explained that prescribing opioids has

             quadrupled since 1999, which has resulted in a parallel increase in opioid overdose.34 Indeed, there

             has been a two-third increase in overdose deaths from using opioids since 2000.35 For these

             reasons, the CDC concluded that efforts to rein in the prescribing of opioids for chronic pain are

             critical “to reverse the cycle of opioid pain medication misuse that contributes to the opioid

             overdose epidemic.”36




             34
                CDC, national Vital Statistics System, Mortality, CDCWONDER, (2016), https://wonder.cdc.gov/; Rudd, RA, Seth
             P, David F, Scholl L, Increases In Drug and Opioid-Involved Overdose Deaths-United States 2010-2015, MMWR
             Rep. (16 Dec. 2016).
             35
                MMWR (1 Jan., 2016), Increases in Drug and Opioid Deaths - United States 2000-2014.
             36
                CDC Guidelines for Prescribing Opioids for Chronic Pain, supra; see also supra at note 34.



                                                                   52
Copy from re:SearchTX
             160.       Due to the increase in opioid overdoses, first responders such as police officers have been

             and will continue to be in the position to assist people experiencing opioid-related overdoses.37 In

             2016, “over 1,200 law enforcement departments nationwide carried naloxone in an effort to

             prevent opioid-related deaths.” 38

             161.       Upon information and belief, Defendants’ deceptive marketing scheme has also

             detrimentally impacted children in Duval County. Overprescribing opioids for chronic pain has

             made the drugs more accessible to school-aged children, who come into contact with opioids after

             they have been prescribed to friends or relatives in the same household.

             162.       Upon information and belief, Defendants’ conduct has adversely affected Duval County’s

             child protection agencies in the number of children in foster care driven by parental drug addiction.

             Children with parents addicted to drugs tend to stay in foster care longer, and they often enter the

             system having experienced significant trauma, which makes these cases more expensive for

             counties like Duval County.

             163.       Upon information and belief, opioid addiction is a significant reason that Duval County

             residents seek treatment for substance dependence. A significant number of admissions for drug

             addiction were associated with a primary diagnosis of opiate addiction or dependence.

             164.       Upon information and belief, Defendants’ creation, through false and deceptive advertising

             and other unlawful and unfair conduct, of a virtually limitless opioid market has significantly

             harmed communities in Duval County. Defendants’ success in extending the market for opioids to

             new patients and chronic pain conditions has created an abundance of drugs available for non-

             medical and criminal use and fueled a new wave of addiction and injury. It has been estimated that




             37
                  Opinion of the Attorney General of Texas, KP-0168 (Oct. 4, 2017).
             38
                  Id. (citing http://www.nchrc.org/law-enforcement/us-law-enforcement-who-carry-naloxone/)



                                                                     53
Copy from re:SearchTX
             60%-80% of the opioids to which people are addicted come, directly or indirectly, through doctors’

             prescriptions.

             165.    Law enforcement agencies have increasingly associated prescription drug addiction with

             violent and property crimes. Despite strict regulation of prescription drugs, local law enforcement

             agencies are faced with increasing diversion from legitimate sources for illicit purposes, including

             doctor shopping, forged prescriptions, falsified pharmacy records, and employees who steal from

             their place of employment. The opioid epidemic has prompted a growing trend of crimes against

             pharmacies including robbery and burglary. This ongoing diversion of prescription narcotics

             creates a lucrative marketplace.

             166.    The rise in opioid addiction caused by Defendants’ deceptive marketing schemes has also

             resulted in an explosion in heroin use. For example, heroin use has more than doubled in the past

             decade among adults aged 18 to 25 years. 39 Moreover, heroin-related overdoses in the United

             States has more than quadrupled since 2010. 40

             167.    The costs and consequences of opioid addiction are staggering. For example, in 2007, the

             cost of healthcare due to opioid addiction and dependence was estimated at $25 billion, the cost of

             criminal justice was estimated at $5.1 billion, and the cost of lost workplace productivity was

             estimated at $25.6 billion.

             168.    Consequently, prescription opioid addiction and overdose have an enormous impact on the

             health and safety of individuals, as well as communities at large, because the consequences of this

             epidemic reach far beyond the addicted individual.




             39
                CDC, Vital Signs: Today’s Heroin Epidemic – More People at Risk, Multiple Drugs Abused;
             https://www.cdc.gov/vitalsigns/heroin/index.html.
             40
                Id.



                                                                  54
Copy from re:SearchTX
             169.   Upon information and belief, some of the repercussions for residents of Duval County

             include job loss, loss of custody of children, physical and mental health problems, homelessness,

             and incarceration, which results in instability in communities often already in economic crisis and

             contributes to increased demand on community services such as hospitals, courts, child services,

             treatment centers, and law enforcement.

             170.   Defendants knew and should have known about these harms that their deceptive marketing

             has caused and continues to cause and will cause in the future. Defendants closely monitored their

             sales and the habits of prescribing doctors. Their sales representatives, who visited doctors and

             attended CMEs, knew which doctors were receiving their messages and how they were responding.

             171.   Defendants also had access to and carefully watched government and other data that

             tracked the explosive rise in opioid use, addiction, injury, and death. Defendants not only knew,

             but intended, that their misrepresentations would persuade doctors to prescribe and encourage

             patients to use their opioids for chronic pain.

             172.   Defendants’ actions are neither permitted nor excused by the fact that their drug labels may

             have allowed, or did not exclude, the use of opioids for chronic pain. FDA approval of opioids for

             certain uses did not give Defendants license to misrepresent the risks and benefits of opioids.

             Indeed, Defendants’ misrepresentations were directly contrary to pronouncements by, and

             guidance from, the FDA based on the medical evidence and their own labels.

             173.   Nor is Defendants’ causal role broken by the involvement of doctors. Defendants’

             marketing efforts were ubiquitous and highly persuasive. Their deceptive messages tainted

             virtually every source doctors could rely on for information and prevented them from making

             informed treatment decisions. Defendants also hijacked what doctors wanted to believe – namely,

             that opioids represented a means of relieving their patients’ suffering and of practicing medicine




                                                               55
Copy from re:SearchTX
             more compassionately. Moreover, opioids are among the drugs that require a Medication Guide

             be provided directly to the patient that sets out in plain English the risks. It is the obligation of the

             manufacturers and those in the chain of distribution to ensure that the Medication Guide sets out

             the risks of the opioid use in a way that the patient understands, regardless of what warnings the

             medical provider may or may not give. This obligation is non-delegable.

             174.    Upon information and belief, Defendants’ actions and omissions were each a cause-in-fact

             of Duval County’s past and future damages. Upon information and belief, Defendants’ wrongful

             conduct caused injuries to Duval County in the past, continues to cause injuries to Duval County,

             and will continue to cause injuries to Duval County in the future. Such future damages include,

             but are not limited to, additional resources for getting people into appropriate treatment

             detoxification, counseling and medication assisted treatment of addicts, and continuing care in

             recovery programs related to substance use disorder, medical treatment for overdoses, life skills

             training for adolescents, increased law enforcement, and additional resources to treat the

             psychological effects of opioids and the underlying conditions that make people susceptible to

             opioid addiction.

             I.      Defendants’ Fraudulent Marketing Has Led to Record Profits.

             175.    While using opioids has taken a toll on Duval County and its residents, Defendants have

             realized blockbuster profits. In 2014 alone, opioids generated $11 billion in revenue for drug

             companies like Defendants. Indeed, financial information indicates that each Defendant

             experienced a material increase in sales, revenue, and profits from the false and deceptive

             advertising and other unlawful and unfair conduct described above.

                  VII.   FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                           PUBLIC NUISANCE




                                                                56
Copy from re:SearchTX
             176.   Duval County re-alleges and incorporates by reference each of the allegations contained in

             the preceding paragraphs of this Petition as though fully set forth herein.

             177.   Upon information and belief, Defendants knowingly encouraged doctors in and around

             Duval County to prescribe, and residents to use, highly addictive opioids for chronic pain, even

             though Defendants knew using opioids had a high risk of addiction and reduced quality of life.

             178.   Upon information and belief, by doing so, Defendants purposefully interfered with Duval

             County’s public health, public safety, public peace, public comfort, and public convenience.

             179.   Upon information and belief, Defendants, individually and in concert with each other, have

             contributed to and/or assisted in creating and maintaining a condition that is harmful to the health

             and safety of Duval County residents and/or unreasonably interferes with the peace and

             comfortable enjoyment of life in violation of Texas law.

             180.   The public nuisance created by Defendants’ actions is substantial and unreasonable – it has

             caused and continues to cause significant harm to the community – and the harm inflicted

             outweighs offsetting benefit. The staggering fact of opioid use resulting from Defendants’

             marketing efforts have caused, and continues to cause, harm to the community including, but not

             limited to:

                            (a) Upwards of 30% of all adults use opioids. These high rates of use have led to

                                unnecessary opioid addiction, overdose, injuries, and deaths;

                            (b) Children have been exposed to opioids prescribed to family members or others

                                resulting in injury, addiction, and death. Upon information and belief, easy

                                access to prescription opioids has made opioids a recreational drug of choice

                                among teenagers; opioid use among teenagers is only outpaced by marijuana




                                                              57
Copy from re:SearchTX
                           use. Even infants have been born addicted to opioids due to prenatal exposure

                           causing severe withdrawal symptoms and lasting developmental impacts;

                        (c) Upon information and belief, residents of Duval County who have never taken

                           opioids have endured both the emotional and financial costs of caring for loved

                           ones addicted to or injured by opioids and the loss of companionship, wages, or

                           other support from family members who have used, become addicted to,

                           overdose on, or been killed by opioids;

                        (d) Upon information and belief, more broadly, opioid use and addiction has driven

                           Duval County residents’ health care costs higher;

                        (e) Employers have lost the value of productive and healthy employees who have

                           suffered from adverse consequences from opioid use;

                        (f) Defendants’ success in extending the market for opioids to new patients and

                           chronic conditions has created an abundance of drugs available for criminal use

                           and fueled a new wave of addiction and injury. Defendants’ scheme created

                           both the supply of narcotics to sell and the demand of addicts to buy them;

                        (g) This demand has created additional illicit markets in prescription opiates,

                           including those that return to the U.S. and communities like Duval County, and

                           other opiates, particularly heroin. The low cost of these drugs has led some of

                           those who initially become addicted to prescription opioids to migrate to

                           cheaper opiates, fueling a new epidemic in the process;

                        (h) Upon information and belief, diverting opioids into secondary, criminal

                           markets and increasing the number of individuals who are addicted to opioids




                                                        58
Copy from re:SearchTX
                               has increased the demands on emergency services and law enforcement in

                               Duval County;

                           (i) All of Defendants’ actions have caused significant harm to the community – in

                               lives lost; addictions endured; the creation of an illicit drug market; and all its

                               concomitant crime and costs; unrealized economic productivity; and broken

                               families and homes;

                           (j) Upon information and belief, these harms have taxed the human, medical,

                               public health, law enforcement, and financial resources of Duval County; and

                           (k) Defendants’ interference with the comfortable enjoyment of life of a substantial

                               number of people is entirely unreasonable because there is limited social utility

                               to opioid use, and any potential value is outweighed by the gravity of harm

                               inflicted by Defendants’ actions.

             181.   Defendants knew, or should have known, that promoting opioid use would create a public

             nuisance in the following ways:

                           (a) Upon information and belief, Defendants have engaged in massive production,

                               promotion, and distribution of opioids for use by the citizen of Duval County;

                           (b) Defendants’ actions created and expanded the market for opioids, promoting its

                               wide use for pain management;

                           (c) Defendants knew or should have known that their promotion would lead to

                               addiction and other adverse consequences that the larger community would

                               suffer as a result.




                                                             59
Copy from re:SearchTX
             182.   Upon information and belief, Defendants’ actions were, at the least, a substantial factor in

             doctors and patients not accurately assessing and weighing the risks and benefits of opioids for

             chronic pain therapy causing opioids to become widely available and used in Duval County.

             183.   Without Defendants’ actions, opioid use would not have become so widespread, and the

             enormous public health hazard of opioid addiction would not have existed and could have been

             averted.

             184.   Upon information and belief, the health and safety of the citizens of Duval County,

             including those who use, have used, or will use opioids, as well as those affected by opioid users,

             is a matter of great public interest and legitimate concern to Duval County’s citizens and residents.

             185.   The public nuisance created, perpetuated, and maintained by Defendants can be abated and

             further reoccurrence of such harm and inconvenience can be prevented.

             186.   Upon information and belief, Defendants’ conduct has affected and continues to affect a

             considerable number of people within Duval County and is likely to continue to cause significant

             harm to patients who take opioids, their families, and the community at large.

             187.   Each Defendant created or assisted in creating the opioid epidemic, and each Defendant is

             jointly and severally liable for its abatement. Furthermore, each Defendant should be enjoined

             from continuing to create, perpetuate, or maintain said public nuisance in Duval County.

                         VIII. SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                        COMMON LAW FRAUD

             188.   Duval County re-alleges and incorporates by reference each of the allegations in contained

             in the preceding paragraphs of this Petition as if fully set forth herein.

             189.   At all relevant and material times, Defendants expressly and/or impliedly warranted that

             opioids were safe, of merchantable quality, and fit for use.




                                                               60
Copy from re:SearchTX
             190.   Defendants’ superior knowledge and expertise, their relationship of trust and confidence

             with doctors and the public, their specific knowledge regarding the risks and dangers of opioids,

             their intentional dissemination of promotional and marketing information about opioids, and the

             purpose of maximizing sales each gave rise to the affirmative duty to meaningfully disclose and

             provide all material information about the risks and harms associated with opioids.

             191.   At all times herein mentioned, Defendants, individually and acting through their employees

             and agents and in concert with each other, fraudulently represented to physicians, who Defendants

             knew would justifiably rely on Defendants’ representations, that opioids were safe and effective

             for treating chronic pain.

             192.   Upon information and belief, Defendants’ false representations were fraudulently made

             with the intent of purpose that healthcare providers and patients would justifiably rely upon them

             leading to the prescription, administration, filling, purchasing, and consumptions of opioids in

             Duval County.

             193.   Defendants’ deliberate misrepresentations and/or concealment, suppression, and omission

             of material facts as alleged herein include, but are not limited to:

                             (a) Making false and misleading claims regarding the known risks of the addictive

                                nature of opioids and suppressing, failing to disclose, and mischaracterizing the

                                addictive nature of opioids and in concomitant costs, such as overdoses, deaths,

                                and heroin addictions;

                             (b) Making false and misleading written and oral statements that opioids are more

                                effective than traditional pain killers for chronic pain or effective at all and/or

                                omitting material information showing that opioids are not more effective than

                                other non-addictive drugs for chronic pain;




                                                               61
Copy from re:SearchTX
                             (c) Issuing false and misleading warnings and/or failure to issue adequate warnings

                                   concerning the risks and dangers of using opioids;

                             (d) Making false and misleading claims downplaying the risk of addiction when

                                   using opioids and/or setting forth guidelines that would purportedly identify

                                   addictive behavior; and

                             (e) Making false and misleading misrepresentations concerning the safety,

                                   efficacy, and benefits of opioids without full and adequate disclosure of the

                                   underlying facts that rendered such statements false and misleading.

             194.    Defendants willfully, wantonly, and recklessly disregarded their duty to provide truthful

             representations regarding the safety and risks of opioids.

             195.    Defendants made these misrepresentations with the intent that the healthcare community

             and patients located wherever these opioid drugs were sold or consumed would rely upon them.

             196.    Defendants’ misrepresentations were made with the intent of defrauding and deceiving the

             medical community to prescribe and consumers to take opioids.

             197.    Upon information and belief, Defendants’ fraudulent representations evidence their

             callous, reckless, willful, and depraved indifference to the health, safety, and welfare of consumers

             living in Duval County.

             198.    Defendants omitted, misrepresented, suppressed, and concealed material facts concerning

             the dangers and risk of injuries associated with the use of opioids as well as the fact that the product

             was unreasonably dangerous.

             199.    Upon information and belief, Defendants’ purpose was willfully blind to, ignored,

             downplayed, avoided, and/or otherwise understated the serious nature of the risks associated with

             the use of opioids.




                                                               62
Copy from re:SearchTX
             200.   Upon information and belief, the treating medical community and consumers in Duval

             County did not know that Defendants’ representations were false and/or misleading and justifiably

             relied on them.

             201.   Defendants had sole access to material facts concerning the dangers and unreasonable risks

             of opioids, which they intentionally concealed.

             202.   Upon information and belief, as a direct and proximate result of Defendants’ fraudulent

             misrepresentations and intentional concealment of facts upon which the medical community and

             consumers in Duval County reasonably relied, Duval County suffered actual and punitive

             damages.

                          IX.     THIRD CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                                   NEGLIGENCE

             203.   Duval County re-alleges and incorporates by reference each of the allegations contained in

             the preceding paragraphs of this Petition as if sully set forth herein.

             204.   Manufacturing Defendants have a duty to exercise reasonable care in marketing their

             opioids to physicians treating residents of Duval County and Duval County residents.

             Manufacturing Defendants have breached their duty by knowingly and fraudulently

             misrepresenting the benefits of, and downplaying the risks of, opioids for chronic pain.

             205.   Manufacturing Defendants have used deceitful marketing ploys, KOLs, Front Groups, and

             other schemes to increase profits at the cost of public health causing an opioid epidemic.

             Manufacturing Defendants have acted willfully, wantonly, and maliciously.

             206.   Likewise, Distributor Defendants and Retailer Defendants have a duty to exercise ordinary

             care in distributing opioids. Distributor Defendants and Retailer Defendants have breached their

             duty by failing to prevent or reduce the distribution of opioids or to report the increase in the

             distribution and/or sale of opioids.




                                                               63
Copy from re:SearchTX
             207.     Distributor Defendants and Retailer Defendants intentionally failed to prevent or reduce

             the distribution of opioids or to report any increases in the sale of opioids so that they could

             increase profits and receive rebates or kick-backs from Manufacturing Defendants. Distributor

             Defendants and Retailer Defendants have acted willfully, wantonly, and maliciously.

             208.     Upon information and belief, as a proximate result, Manufacturing and Distributor

             Defendants and Retailer Defendants and their agents have caused Duval County to incur excessive

             costs to treat the opioid epidemic in its County, including, but not limited to, increased costs of

             social services, health systems, law enforcement, judicial system, and treatment and recovery

             facilities.

             209.     Duval County and its residents are therefore entitled to actual and punitive damages.

                           X.    FOURTH CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                               GROSS NEGLIGENCE

             210.     Duval County re-alleges and incorporates by reference each of the allegations contained in

             the preceding paragraphs of this Petition as though fully set forth herein.

             211.     Defendants’ marketing scheme to optimize profits by misrepresenting and falsely touting

             opioids as the panacea to chronic pain was done intentionally.

             212.     Defendants’ hiring of KOLs, Front Groups, and others to spread their fraudulent message

             that opioids were useful and beneficial for chronic pain was grossly negligent and done with

             conscious indifference toward or reckless disregard for the safety of others.

             213.     Each Defendant’s actions and omissions as described herein, singularly or in combination

             with each other, was malicious resulting in damages and injuries to Duval County and its residents.

             214.     Upon information and belief, at every stage, Defendants knew or should have known that

             their conduct would create an unreasonable risk of physical harm to others, including Duval




                                                              64
Copy from re:SearchTX
             County and its residents, and should be held liable in punitive and exemplary damages to Duval

             County.

                              XI.     FIFTH CAUSE OF ACTION AGAINST DISTRIBUTOR
                                         DEFENDANTS AND RETAILER DEFENDANTS:
                                      TEXAS CONTROLLED SUBSTANCES ACT (“TSCA’)

             215.    Duval County re-alleges and incorporates by reference each of the allegations contained in

             the preceding paragraphs of this Petition as if fully set forth herein. 41

             216.    Distributor Defendants and Retailer Defendants have knowingly distributed, delivered,

             administered, or dispensed a controlled substance in violation of the Texas Controlled Substances

             Act § 481.128(a)(l) by deceiving practitioners into prescribing, dispensing, delivering, or

             administering a controlled substance or causing a controlled substance to be administered when

             there is no valid medical purpose. Tex. Health & Safety Code § 481.071.

             217.    As alleged herein, each Distributor Defendant and Retailer Defendant, at all times relevant

             to this Petition, violated the Texas Controlled Substances Act by making deceptive representations

             about using opioids to treat chronic pain. Each Distributor Defendant and Retailer Defendant also

             omitted or concealed material facts and failed to correct prior misrepresentations and omissions

             about the risks and benefits of opioids. Each Distributor Defendant’s and Retailer Defendant’s

             omissions rendered even their seemingly truthful statements about opioids deceptive.

             218.    Upon information and belief, Distributor Defendants’ and Retailer Defendants’ deceptive

             representations and concealments were reasonably calculated to deceive practitioners treating



             41
               Your plaintiff bases its claims in this lawsuit on Texas state law, not federal law. Plaintiff
             expressly notes that the federal Food, Drug, and Cosmetic Act and Controlled Substances Act do
             not provide a private right of action, and no claims in this lawsuit are based upon federal law.
             Therefore, federal question subject matter jurisdiction pursuant to 28 U.S.C. § 1331 is not invoked
             by this pleading because nowhere herein does Plaintiff plead any cause of action or request any
             remedy that arises under federal law.




                                                                65
Copy from re:SearchTX
             Duval County residents into prescribing opioids without any valid medical purpose, and

             Distributor Defendants and Retailer Defendants continue to do so to this day.

             219.     Retailer Defendants are registrants under the Texas Controlled Substances Act and are

             responsible for properly dispensing controlled substances for valid and medically appropriate

             prescriptions.

             220.     Retailer Defendants knowingly filled invalid and/or medically inappropriate opioid

             prescriptions in violation of their duty as Texas pharmacies.

             221.     As a direct and proximate cause of Distributor and Retailer Defendants’ deceptive conduct,

             Duval County should be awarded civil penalties pursuant to the Texas Controlled Substances Act.

                           XII.   SIXTH CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                           UNJUST ENRICHMENT

             222.     Duval County re-alleges and incorporates by reference each of the allegations contained in

             the preceding paragraphs of this Petition as if set forth fully herein.

             223.     Upon information and belief, as an expected and intended result of their conscious

             wrongdoing as set forth in this Petition, Defendants have profited and benefited from opioid

             purchases made by Duval County and its residents.

             224.     Upon information and belief, when Duval County and its residents purchased opioids, they

             expected that Defendants had provided necessary and accurate information regarding the material

             facts regarding the risks and benefits of opioids. Instead, Defendants had misrepresented those

             risks.

             225.     Upon information and belief, Defendants have been unjustly enriched at the expense of

             Duval County and Duval County is therefore entitled to damages to be determined by the jury.

                         XIII. SEVENTH CAUSE OF ACTION AGAINST ALL DEFENDANTS:
                                          CIVIL CONSPIRACY




                                                               66
Copy from re:SearchTX
             226.   Duval County re-alleges and incorporates by reference each of the allegations contained in

             the preceding paragraphs of this Petition as if set forth fully herein.

             227.   The conduct of all Defendants as described above was done in furtherance of a conspiracy.

             The joined Defendants had knowledge of, agreed to, and intended a common objective or course

             of action to be accomplished by unlawful means or for an unlawful purpose and committed one or

             more unlawful, overt acts in furtherance of the same that resulted in the damages that Plaintiff has

             sustained and continues to sustain on a regular basis. All of the Defendants performed acts to

             further the conspiracy and are jointly and severally liable for the damages, costs and expenses

             associated with their conduct.

             228.       More specifically, the Defendants coordinated their efforts to create a market for their

             opioid medications based on an industry-created misperception by the medical community and the

             public of the benefits and risks of these drugs. The specific actions taken by the Defendants have

             been described elsewhere in this pleading, but include the support and dissemination of medical

             and promotional information calculated to assure prescribers and patients of the safety of these

             drugs. This common behavior was illegal and tortious in many respects and was a direct cause of

             the propagation of both legal and illegal opioid drug use.

             229.   The conduct of the Defendants demonstrates the manner in which the objective of the civil

             conspiracy was accomplished. The healthcare providers and clinics prescribed and dispensed

             millions of doses of opioids under the auspices of a distribution system that purported to be

             “closed” and carefully monitored. The fact that the healthcare providers and clinics were

             empowered to make available to the public inconceivable quantities of these dangerous drugs can

             be explained only by concluding that the opioid drug makers and distributors knew and supported

             the behavior of these healthcare providers and clinics. With awareness – actual or constructive –




                                                               67
Copy from re:SearchTX
             of the conduct of the healthcare providers and clinics and their ilk, reasonable minds would

             necessarily conclude that the corporate Defendants were aware of and supported the wrongful

             conduct and accompanying harm attributable to the prescribing and dispensing by the healthcare

             providers and clinics.

             230.   The medical community and the public rely upon the integrity of prescription drug

             companies to advertise, promote, and market their products in conformity with both common law

             and statutory obligations. There is an overriding responsibility to promote these products in a

             manner that is truthful and that disclose important safety information. Similarly, when drug

             companies engage in indirect forms of communication, they have a concomitant obligation to

             disseminate only accurate and honest product information. This responsibility applies to the

             myriad vehicles by which drug makers influence product use: marketing brochures for physicians

             and patients, TV commercials, FAQ’S, continuing medical education programs, web sites, and on

             and on. In all of these instances, the members of the opioid drug industry have both common law

             and regulatory restraints that govern their behavior. It is alleged that the corporate Defendants

             violated these rules and disseminated untrue, misleading, and erroneous information about opioids.

             231.    The joined Defendants are also guilty of acting in concert to profit from the opioid crisis.

             The drug manufacturers and distributors, as alleged herein, were responsible for maintaining and

             environment in which opioid drugs were available in massive quantities and were subject to

             significant rates of diversion to illicit uses. Plaintiff contends that the vast majority of healthcare

             providers who prescribed opioids, and clinics or pharmacies that dispenses them, were legitimate

             businesses.

             232.    It is alleged that one or more of the corporate Defendants had actual knowledge of the

             business operations of clinics and passively supported the clinics by failing to monitor, detect,




                                                               68
Copy from re:SearchTX
             investigate, and report suspicious orders of prescription opiates, in which case the corporate

             Defendants remain liable for the conduct of the clinics and their operators.

                                                XIV. RULE 193.7 NOTICE

             233.   Pursuant to Rule 193.7 of the Texas Rule of Civil Procedure, Plaintiff hereby gives actual

             notice to Defendants that any and all documents produced by any Defendants may be used at any

             pretrial proceeding and/or at trial of this matter without the necessity of authenticating the

             documents.

                                                 PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff, Duval County, respectfully prays:

                            (a) That the acts alleged herein be adjudged and decreed to be unlawful and that

                                the Court enter a judgment declaring them to be so;

                            (b) That the Defendants be enjoined from, directly or indirectly, through KOLs,

                                Front Groups, or other third parties, continuing to misrepresent the risk and

                                benefits of the use of opioids for chronic pain or off-label uses and from

                                continuing to violate Texas law;

                            (c) That Plaintiff recover all measure of damages, including punitive and

                                exemplary damages, allowable under the law and that judgment be entered

                                against Defendants in favor of Plaintiff;

                            (d) That Plaintiff recover restitution on behalf of Duval County consumers who

                                paid for opioids for chronic pain;

                            (e) That Plaintiffs recover the costs and expenses of suit, pre-and post-judgment

                                interest, and reasonable attorneys’ fees as provided by law; and




                                                             69
Copy from re:SearchTX
                           (f) That Defendants be order to abate the public nuisance that they created in

                               violation of Texas common law.

             Dated: June 14, 2019.

                                                       Respectfully submitted,

                                                By:    /s/ Baldemar Gutierrez
                                                       Baldemar F. Gutierrez
                                                       County Attorney
                                                       Duval County
                                                       PO Drawer 1076
                                                       San Diego, TX 78384
                                                       Telephone: (361) 279-6232
                                                       Facsimile: (361) 279-7365

                                                       /s/ Armando Barrera
                                                       Armando G. Barrera
                                                       The Barrera Law Firm
                                                       700 E. 2nd St.
                                                       Alice, Texas 78332
                                                       Telephone: (361) 664-2224

                                                       /s/ Kathryn Snapka
                                                       Kathryn Snapka
                                                       The Snapka Law Firm
                                                       606 N. Carancahua, Ste 1511
                                                       Corpus Christi, Texas 78401
                                                       Telephone: (866) 888-7676
                                                       Email: ksnapka@snapkalaw.com


                                                       COUNSEL FOR PLAINTIFF
                                                       DUVAL COUNTY, TEXAS




                                                         70
Copy from re:SearchTX
                                                                                                                Filed: 6/20/2019 4:10 PM
                                                                                                                Rachel Vela,

                                             THE SNAPKA LAW FIRM
                                                                                                                District Clerk
                                                                                                                Duval County, Texas
                                                                                                                Elizabeth Hinojosa
      KATHRYN SNAPKA*+                                                                                     WILLIAM J. CHRISS*±
                                                    606 N. Carancahua, Suite 1511 (78401)                     Of Counsel
      GREG W. TURMAN*                                        P.O. Drawer 23017                             JACK E. URQUHART*
                                                        Corpus Christi, Texas 78403                           Of Counsel
      ANNA BRUNKENHOEFER                                    Phone (361) 888-7676
        Staff Attorney                                       Fax (361) 884-8545
      *Board Certified–Personal Injury Trial Law                                                          ± Board Certified–Civil Trial Law
        Texas Board of Legal Specialization                                                                 Texas Board of Legal Specialization
      +Board Certified–Civil Trial Law
        National Board of Trial Advocates

                                                                  June 20, 2019

               VIA E-FILING
               Rachel Vela
               District Clerk
               PO Drawer 428
               San Diego, TX 78384

                         Re:      Cause No. DC-19-178; County of Duval vs. Purdue Pharma LP, et al

               Dear Ms. Vela:

                       Plaintiffs in the above-mentioned matter wish to serve the Plaintiff’s Original Petition upon
               defendant McKesson Corporation. Please prepare a citation to be served upon the registered agent
               for service at the following address:

                         Defendant/Registered agent: McKesson Corporation
                                                     c/o CSC-Lawyers Incorporating Service
                         Registered agent’s address: 211 E. 7th Street, Suite 620
                                                     Austin, TX 78701

                      Defendant McKesson Corporation will be served via Worldwide Court Reporters so please
               contact Chad Woodard at (800) 745-1101 once it is ready for pick up.

                         If you have any questions, please do not hesitate to contact our office at 361-888-7676.

                         Thank you for your assistance in this matter.

                                                                      Very truly yours
                                                                      Nora Montez
                                                                      Nora Montez
                                                                      Paralegal to Kathryn Snapka




                                               107 S. Seguin San Diego, Texas 78384-2934 (361) 279-7779
                                                          San Diego office by appointment only



Copy from re:SearchTX
